--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

 
FOUR-YEAR REVOLVING
CREDIT AGREEMENT


Dated as of April 29, 2011,
 
among
 
SOUTH JERSEY INDUSTRIES, INC.,
as Borrower


and
 
THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, Swingline Lender and Administrative Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Lender


and


BANK OF AMERICA, N.A., JP MORGAN CHASE BANK, N.A. AND PNC BANK, NATIONAL
ASSOCIATION,
as Co-Syndication Agents


and


CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent


Arranged by:


WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC AND PNC BANK, NATIONAL ASSOCIATION,
as Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

     
Page
       
ARTICLE I DEFINITIONS
   1
 
SECTION 1.01
Certain Defined Terms
   1
 
SECTION 1.02
Computation of Time Periods.
18
 
SECTION 1.03
Accounting Terms and Determinations.
18
 
SECTION 1.04
Terminology.
18
 
SECTION 1.05
Use of Defined Terms.
18
       
ARTICLE II LOANS
19
 
SECTION 2.01
Revolving Loans.
19
 
SECTION 2.02
Swingline Loans.
19
 
SECTION 2.03
Procedure for Advances of Loans.
21
 
SECTION 2.04
[Reserved.]
22
 
SECTION 2.05
Fees.
22
 
SECTION 2.06
Reduction of Commitments.
22
 
SECTION 2.07
Prepayment of Loans.
23
 
SECTION 2.08
Increase in Commitment.
24
 
SECTION 2.09
Evidence of Debt; Notes.
25
 
SECTION 2.10
Interest Rates.
25
 
SECTION 2.11
Additional Interest on LIBOR Rate Loans.
27
 
SECTION 2.12
Interest Rate Determination; Changed Circumstances.
27
 
SECTION 2.13
Voluntary Conversion of Loans.
28
 
SECTION 2.14
Increased Costs.
28
 
SECTION 2.15
Illegality.
29
 
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent.
30
 
SECTION 2.17
Taxes; Foreign Lenders.
30
 
SECTION 2.18
Extension of Stated Termination Date.
32
 
SECTION 2.19
Extension of Stated Expiration Date of Bond L/Cs.
33
 
SECTION 2.20
Application of Amounts Received Under Related Documents.
33
 
SECTION 2.21
Mitigation Obligations; Replacement of Lenders.
34
       
ARTICLE III L/C FACILITY
36
 
SECTION 3.01
Letters of Credit.
36
 
SECTION 3.02
Procedure for Issuance of Letters of Credit.
36
 
SECTION 3.03
Commissions and Other Charges.
36
 
SECTION 3.04
L/C Participations.
37
 
SECTION 3.05
Reimbursement Obligation of the Borrower.
37
 
SECTION 3.06
Obligations Absolute.
38
 
SECTION 3.07
Defaulting Lenders.
39
 
SECTION 3.08
Cash Collateral.
41
       
ARTICLE IV CONDITIONS PRECEDENT
42
 
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement.
42
 
SECTION 4.02
Additional Conditions Precedent.
43
 
SECTION 4.03
Conditions Precedent to Each Tender Advance Revolving Loan.
44
 
SECTION 4.04
Reliance on Certificates.
44
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
45
 
SECTION 5.01
Representations and Warranties of the Borrower
45


 
i 

--------------------------------------------------------------------------------

 


ARTICLE VI COVENANTS OF THE COMPANY
49
 
SECTION 6.01
Affirmative Covenants.
49
 
SECTION 6.02
Negative Covenants.
51
 
SECTION 6.03
Reporting Requirements.
52
 
SECTION 6.04
Financial Covenants.
54
       
ARTICLE VII EVENTS OF DEFAULT
55
 
SECTION 7.01
Events of Default.
55
 
SECTION 7.02
Upon an Event of Default.
56
 
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc.
56
        ARTICLE VIII PLEDGED BONDS 58  
SECTION 8.01
Pledge.
58
 
SECTION 8.02
Interest on the Bonds.
58
 
SECTION 8.03
Rights with respect to Pledged Bonds.
58
 
SECTION 8.04
No Disposition of Pledged Bonds by Borrower.
59
 
SECTION 8.05
Disposition of Pledged Bonds by Administrative Agent.
59
 
SECTION 8.06
Valid Perfected First Lien.
59
 
SECTION 8.07
Release of Pledged Bonds.
59
       
ARTICLE IX THE ADMINISTRATIVE AGENT
60  
SECTION 9.01
Appointment and Authority.
60
 
SECTION 9.02
Rights as a Lender.
60
 
SECTION 9.03
Exculpatory Provisions.
60
 
SECTION 9.04
Reliance by Administrative Agent.
61
 
SECTION 9.05
Delegation of Duties.
61
 
SECTION 9.06
Resignation of Administrative Agent.
61
 
SECTION 9.07
Non-Reliance on Administrative Agent and Other Lenders.
62
 
SECTION 9.08
No Other Duties, etc.
62
       
ARTICLE X MISCELLANEOUS
63  
SECTION 10.01
Amendments, Etc.
63
 
SECTION 10.02
Notices, Etc.
63
 
SECTION 10.03
No Waiver; Remedies.
64
 
SECTION 10.04
Set-off.
64
 
SECTION 10.05
Indemnification.
65
 
SECTION 10.06
Liability of the Lenders.
66
 
SECTION 10.07
Costs, Expenses and Taxes.
66
 
SECTION 10.08
[Reserved.]
67
 
SECTION 10.09
Benefit of Agreement.
67
 
SECTION 10.10
Severability.
69
 
SECTION 10.11
Governing Law.
69
 
SECTION 10.12
Headings.
69
 
SECTION 10.13
Submission To Jurisdiction; Waivers.
70
 
SECTION 10.14
Acknowledgments.
70
 
SECTION 10.15
Waivers of Jury Trial.
70
 
SECTION 10.16
Confidentiality.
70
 
SECTION 10.17
Execution in Counterparts.
74

 
 
ii 

--------------------------------------------------------------------------------

 


EXHIBITS



 
EXHIBIT A-1
Form of Revolving Loan Note
 
EXHIBIT A-2
Form of Swingline Note
 
EXHIBIT B
Form of Notice of Borrowing
 
EXHIBIT C
Form of Notice of Swingline Borrowing
 
EXHIBIT D
Form of Notice of Account Designation
 
EXHIBIT E
Form of Notice of Conversion/Continuation
 
EXHIBIT F
Form of Opinion of Counsel to the Borrower
 
EXHIBIT G
Form of Assignment and Assumption
 
EXHIBIT H
Form of Compliance Certificate
 
EXHIBIT I
Form of Extension Letter





SCHEDULES



 
SCHEDULE I
Lenders, Applicable Lending Offices, Commitments and Initial Commitment
Percentages
 
SCHEDULE II
Ownership
 
SCHEDULE III
Existing Letters of Credit


 
iii 

--------------------------------------------------------------------------------

 

FOUR-YEAR
REVOLVING CREDIT AGREEMENT


This FOUR-YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of April 29, 2011, among SOUTH JERSEY
INDUSTRIES, INC., a New Jersey corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement
(each a “Lender” and collectively, the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association organized and existing
under the laws of the United States of America (“Wells Fargo”), as
administrative agent for the Lenders hereunder (in such capacity, together with
its successors and permitted assigns in such capacity, the “Administrative
Agent”).


PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower has requested that the Lenders make revolving credit loans
to the Borrower and issue or participate in letters of credit for the account of
the Borrower, in an aggregate principal amount of up to $300,000,000
($200,000,000 of which shall be available for the issuances of letters of
credit) at any one time outstanding, for the repayment of Indebtedness under the
Existing Credit Facility, general corporate purposes including, without
limitation, the issuance of letters of credit to support certain taxable and
tax-exempt bonds, and for working capital of the Borrower, its Subsidiaries or
its Affiliates; and


WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01       Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“Additional Commitment Lender” has the meaning assigned to that term in Section
2.18(d)(ii).


“Additional Lender” has the meaning assigned to that term in Section 2.08(a).


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“Administrative Agent’s Office” means the office of the Administrative Agent
specified in Section 2.10(e).


 “AML and Anti-Terrorist Acts” has the meaning assigned to that term in Section
6.01(m).


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.


“Agreement” means this Four-Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.


“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).


“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.

 
1

--------------------------------------------------------------------------------

 

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.


“Applicable Letter of Credit Fee Margin” shall have the meaning set forth in the
definition of Applicable Margin.


“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.


“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower, Facility Fees payable by the Borrower pursuant to Section 2.05(a), and
Letter of Credit fees and commissions payable by the Borrower pursuant to
Section 3.03(a), the rate per annum as set forth in the “Pricing Grid” below,
determined by reference to the Debt Ratings:


Pricing Grid
 
Tier
 
 
Debt Ratings
 
Facility Fee
   
Applicable Base Rate Margin
   
Applicable LIBOR Margin or Applicable Letter of Credit Fee Margin
  I  
At least A/A2
    0.100 %     0.025 %     1.025 %
II
 
Less than A/A2;
At least A-/A3
    0.125 %     0.125 %     1.125 %
III
 
Less than A-/A3; At least BBB+/Baa1
    0.175 %     0.200 %     1.200 %
IV
 
Less than BBB+/Baa1;
At least BBB/Baa2
    0.225 %     0.275 %     1.275 % V  
Less than BBB/Baa2
    0.275 %     0.475 %     1.475 %



The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.


“Applicable Rate” means:


(a)           in the case of each Base Rate Loan, a rate per annum equal at all
times to the sum of the Base Rate plus the Applicable Base Rate Margin in effect
from time to time;


(b)           in the case of each LIBOR Rate Loan comprising part of the same
Loan, a rate per annum during each Interest Period equal at all times to the sum
of the LIBOR Rate for such Interest Period plus the Applicable LIBOR Margin in
effect from time to time during such Interest Period; and


(c)           in the case of each Swingline Loan, a rate per annum equal for
each day that any such Swingline Loan is outstanding to either (i) the LIBOR
Market Index Rate plus the Applicable LIBOR Margin or (ii) the Base Rate plus
the Applicable Base Rate Margin, as selected by the Borrower in accordance with
Section 2.03(a)(ii) hereof.


“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 
2

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC and PNC Bank, National
Association, each in its capacity as lead arrangers and joint book runners, and
their successors and assigns.


“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 10.09 in the form attached hereto as Exhibit G.


“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (i) the Prime Rate; (ii) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time; and (iii) except
during any period of time during which a notice delivered to Borrower under
Section 2.12 shall remain in effect, the LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent.


“Base Rate Loan” means all Loans, or portions thereof, bearing interest based on
the Base Rate.


“Bonds” means any tax-exempt bonds issued in connection with various projects of
the Borrower or its Subsidiaries, certain obligations of which are supported by
letters of credit issued hereunder or under the Existing Credit Facility, and
includes, without limitation, the 2001A Bonds, the 2001B Bonds and the 2006A
Bonds.


“Bond L/C” means any Letter of Credit issued in support of certain obligations
with respect to any Bonds.


“Borrower” has the meaning assigned to that term in the preamble hereto.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.


“Cancellation Date” has the meaning assigned to that term in each Bond L/C.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.


“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.


“Change in Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of less than 20% of the Borrower’s then outstanding common stock
either (i) acquires shares of common stock of the Borrower in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 20% or more of the outstanding common stock of
the Borrower, or (ii) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Borrower or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 20% of the then outstanding voting securities of the
Borrower; or (b) 20% or more of the directors of the board of directors of the
Borrower fail to consist of Continuing Directors.

 
3

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.


“Closing Date” means April 29, 2011.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means (a) with respect to the Lenders, the aggregate amount of the
Commitments of the Lenders as set forth on Schedule I, and (b) with respect to a
Lender, the amount of the Commitment of such Lender as set forth on Schedule I,
as such amounts may be otherwise reduced in accordance with Section 2.06 or
increased pursuant to Section 2.08 or otherwise modified in accordance with
Section 10.09.


“Commitment Increase” has the meaning assigned to that term in Section 2.08(a).


“Commitments” means the total of the Lenders’ Commitments.


“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time.  The initial Commitment Percentage of each Lender is set out on Schedule
I.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.


“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).


“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.


“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b) the
sum of the Capital Stock (excluding treasury stock and capital stock subscribed
for and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(f), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.


“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.


“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.


“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).

 
4

--------------------------------------------------------------------------------

 

“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:


(a)           The senior unsecured non-credit enhanced debt ratings of Borrower
by each Rating Agency, subject to subsection (A) below.


(b)           If one, but not both, of the Rating Agencies has a senior
unsecured non-credit enhanced debt rating of Borrower, then the senior unsecured
non-credit enhanced debt rating of the Borrower by either Moody’s or S&P, as
applicable.


(c)           If neither Rating Agency has a senior unsecured non-credit
enhanced debt rating of Borrower, then both the issuer rating assigned to the
Borrower by Moody’s and the issuer credit rating assigned to the Borrower by
S&P, subject to subsection (A) below.


(d)           If none of (a), (b), or (c) above are available, then either the
issuer rating assigned to the Borrower by Moody’s or the issuer credit rating
assigned to the Borrower by S&P, as applicable.


(e)           If none of the above are available, then the Debt Rating (as
defined in the SJG Credit Agreement) of South Jersey Gas, subject to subsection
(B) below.


For purposes of the foregoing: (A) if the Debt Ratings of the Borrower
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth above, then (i) in any case
where the ratings differential is one tier, the higher rating will apply and
(ii) in any case where the ratings differential is two tiers or more, the tier
one below the higher of the two will apply; and (B) if the Debt Rating is based
upon the Debt Rating (as defined in the SJG Credit Agreement) of South Jersey
Gas pursuant to (e) above, the applicable Tier shall be one Tier below such Debt
Rating.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to
the  Debt Ratings of the Borrower most recently in effect prior to such change
or cessation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than the Applicable
Rate.


“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Lender or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.07(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender, the
Swingline Lender and each Lender.

 
5

--------------------------------------------------------------------------------

 

“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2010 and any Current Report on Form 8-K delivered to the
Lenders at least three (3) Business Days prior to the date of this Agreement.


“Dollar” or “$” means dollars in lawful currency of the United States of
America.


“Election Date” shall have the meaning set forth in Section 2.18(b).


“Electronic Means” shall have the meaning set forth in Section 6.03.


“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.


“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.


“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

 
6

--------------------------------------------------------------------------------

 

“Environmental Notices” means notice from any Environmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other Authority for correction of any violation of any Environmental Requirement
or any investigations concerning any violation of any Environmental Requirement.


“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.


“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.


“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.


“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” has the meaning assigned to that term in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), gross receipts,
capital stock taxes or franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.21(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Applicable Lending Office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a), and (d) any taxes imposed by Sections 1417 through
1474 of the Code (including any official interpretations thereof, collectively
“FATCA”) on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA after December 31, 2012.


“Existing Letters of Credit” shall mean those letters of credit as described on
Schedule III attached hereto, which shall remain in existence and be deemed to
have been issued under this Agreement pursuant to the terms of Section 3.01(a).

 
7

--------------------------------------------------------------------------------

 

“Existing Credit Facility” means that certain Five-Year Revolving Credit
Agreement, dated as of August 22, 2006, among the Borrower, the lenders referred
to therein and Wells Fargo, successor by merger to Wachovia Bank, National
Association, as administrative agent as amended by that certain First Amendment
to Five-Year Revolving Credit Agreement, dated as of February 21, 2007, among
Borrower, the lenders referred to therein and Wells Fargo, successor by merger
to Wachovia Bank, National Association (as such agreement has been further
amended or supplemented from time to time).


“Extension” has the meaning assigned to that term in Section 2.18(a).


“Extension Condition” has the meaning assigned to that term in Section 2.18(a).


“Extension Letter” has the meaning assigned to that term in Section 2.18(a).


“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) such Lender’s Commitment Percentage multiplied by the aggregate
principal amount of all Loans then outstanding and (b) such Lender’s Commitment
Percentage multiplied by the aggregate amount of all L/C Obligations then
outstanding.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Facility Fee” has the meaning assigned to that term in Section 2.05(a).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.


“Fee Letter” means that certain fee letter dated April 1, 2011, among the
Borrower, Wells Fargo Securities, LLC and the Administrative Agent.


“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.


“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 
8

--------------------------------------------------------------------------------

 

“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other governmental approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


“Increasing Lender” has the meaning assigned to that term in Section 2.08(a).


“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (d) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) Reimbursement Obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g)
above.  For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedging Obligations and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.


“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Indemnitee” has the meaning assigned to that term in Section 10.05.

 
9

--------------------------------------------------------------------------------

 

“Indenture” means any trust indenture executed in connection with the issuance
of any Bonds by the issuer of any Bonds and the trustee with respect to such
Bonds, as the same may be amended, modified or supplemented from time to time.


“Information” has the meaning assigned to that term in Section 10.16.


“Informational Materials” has the meaning assigned to that term in Section 6.03.


“Interest Period” has the meaning assigned to that term in Section 2.10(b).


“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letter of
Credit, or any successor thereto.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.


“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.


“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.


“Lending Office” means, as to each Lender, its office located at its address set
forth on Schedule I hereof (or identified on Schedule I hereof as its “Domestic
Lending Office”) or such other office as such Lender may hereafter designate as
its Lending Office by notice to the Borrower, and as to any assignee, the office
of the assignee designated as such in its Assignment and Assumption or such
other office as the assignee may designate as its Lending Office.


“Letters of Credit” has the meaning assigned to that term in Section 3.01(a),
and shall include, unless the context specifies otherwise, all Bond L/Cs.


“LIBOR” means,


(a)              for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%).  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and


(b)              for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined daily on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to one month (commencing on the date of determination of such interest
rate) which appears on the Reuters Screen LIBOR01 Page (or any successor page)
at approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

 
10

--------------------------------------------------------------------------------

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.


“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on Telerate page 3750 (or any successor page) as of 11:00
a.m., London time, for such day, provided, if such day is not a Business Day,
the immediately preceding Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source or interbank
quotation).


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means all Loans, or portions thereof, bearing interest based
on the LIBOR Rate (other than a Base Rate Loan for which interest is determined
by reference to LIBOR).


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


“Loan Agreement” means any applicable loan agreement executed in connection with
the issuance of any Bonds by the Borrower or any Subsidiary and the applicable
issuer for such Bonds, as the same may be amended, modified or supplemented from
time to time.


“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any L/C Obligation, Loan or other Extension
of Credit, and any other document or instrument delivered from time to time in
connection with this Agreement, the Notes or the Extensions of Credit, as such
documents and instruments may be amended or supplemented from time to time.


“Loans” means the loans made by the Lenders pursuant to this Agreement including
Swingline Loans and Revolving Loans.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent, the Issuing
Lender and the Lenders hereunder or thereunder.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their
reasonable discretion.


“MNPI” has the meaning assigned to that term in Section 6.03.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.

 
11

--------------------------------------------------------------------------------

 

“Non-Consenting Lender” has the meaning assigned to that term in Section
2.18(d).


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means the collective reference to the Revolving Loan Notes and the
Swingline Note.


“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d)(i).


“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A).


“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.


“Notice of Extension” has the meaning assigned to that term in Section 2.19.


“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
2.03(a)(ii).


“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrower to any
Lender or the Administrative Agent under any other agreement to which a Lender
is a party (or any Affiliate of a Lender) which is related to and permitted
under this Agreement, any of the other Loan Documents or any Related Document,
and (d) all other fees and commissions (including attorney’s fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any Subsidiary to the Lenders, the
Issuing Lender, or the Administrative Agent, in each case under or in respect of
this Agreement, any Note, any Letter of Credit, any of the other Loan Documents
or any of the Related Document of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, and
whether or not for the payment of money under or in respect of this Agreement,
any Note, any Letter of Credit, any of the other Loan Documents or any Related
Document.


“OFAC” has the meaning assigned to that term in Section 5.01(u).


“Official Statement” means the “Official Statement” or other applicable offering
document relating to any Bonds, together with the documents incorporated therein
by reference and any supplements or amendments thereto.


“Other Taxes” means all stamp or documentary taxes or any other excise or
property taxes, charges or similar levies imposed or enacted after the date
hereof, payable by the Administrative Agent, a Lender or an Issuing Lender,
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, other than taxes owed directly by the
Borrower to any Governmental Authority, other than any of the foregoing that
constitute Excluded Taxes.


“Participant” has the meaning assigned to that term in Section 10.09(d).


“Patriot Act” has the meaning assigned to that term in Section 5.01(u).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.


“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.

 
12

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means any of the following:


(a)           Indebtedness under this Agreement;


(b)           Indebtedness of the Borrower and its Subsidiaries (other than
South Jersey Gas) so long as before and immediately after the incurrence of such
Indebtedness, the Borrower is in compliance with Section 6.04;


(c)           Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;


(d)           Indebtedness of South Jersey Gas under (i) that certain Five Year
Revolving Credit Agreement, dated August 3, 2006, among South Jersey Gas, the
lenders party thereto, and Wells Fargo, successor by merger to Wachovia Bank,
National Association; or (ii) that certain Four-Year Revolving Credit Agreement,
expected to be entered into in May of 2011, among South Jersey Gas, the lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agent on behalf of said lenders (as may be amended from time to time, the “SJG
Credit Agreement”);


(e)           Indebtedness of South Jersey Gas under the First Mortgage Notes
(as defined in the SJG Credit Agreement) existing as of the closing of the SJG
Credit Agreement and as identified on Schedule IV to the SJG Credit Agreement,
and subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, South Jersey Gas is in compliance with Section
6.04 of the SJG Credit Agreement;


(f)            Indebtedness (other than the type described in clause (g) below)
of South Jersey Gas, so long as before and immediately after the incurrence of
such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement; and


(g)           Indebtedness of South Jersey Gas under Hedging Obligations
covering a notional amount not to exceed the face amount of such outstanding
Indebtedness.


“Permitted Investments”  means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit or money
market deposit maturing no more than one hundred twenty (120) days from the date
of creation thereof issued by commercial banks incorporated under the laws of
the United States, each having combined capital, surplus and undivided profits
of not less than $500,000,000 and having a rating in the “A” category or better
by a nationally recognized rating agency; provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder.


“Permitted Liens” means, with respect to any Person, any of the following:


(a)           Liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on such
Person’s books;


(b)           Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;


(c)           Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;

 
13

--------------------------------------------------------------------------------

 

(d)           Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;


(e)           Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;


(f)            Liens securing Permitted Indebtedness of the type described in
clauses (b) and (c) of the definition of “Permitted Indebtedness,” not in excess
of $25,000,000 in the aggregate;


(g)           Liens securing Permitted Indebtedness of the type described in
clause (e) of the definition of “Permitted Indebtedness”;


(h)           Liens securing Permitted Indebtedness of the type described in
clause (f) of the definition of “Permitted Indebtedness,” not in excess of
$20,000,000 in the aggregate; and


(i)            Purchase money security interests for the purchase of equipment
to be used in such Person’s business, encumbering only the equipment so
purchased, and the proceeds thereof, and which secures only the purchase-money
Indebtedness incurred to acquire the equipment so purchased, which Indebtedness
qualifies as Permitted Indebtedness.


“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.


“Pledge Agreement” means any pledge or security agreement executed in connection
with the issuance of any Bonds by the Borrower, or its Subsidiaries, and the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time.


“Pledged Bonds” has the meaning assigned to that term in Section 8.01.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such Prime Rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Private Lenders” means any Lenders that are not Public Lenders.


“Public Lenders” has the meaning assigned to that term in Section 6.03.


“Purchase Agreement” means any applicable bond purchase agreement executed in
connection with the issuance of any Bonds by the issuer of such Bonds and the
underwriter of such Bonds, as the same may be amended, modified or supplemented
from time to time.


“Rating Agency” means S&P and/or Moody’s.


“Register” has the meaning assigned to that term in Section 10.09(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III;  provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 
14

--------------------------------------------------------------------------------

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Lender for any drawing
honored by the Issuing Lender under a Letter of Credit.


“Related Documents” means, with respect to any series of Bonds, the Bonds and
any applicable Indenture, Loan Agreement, Purchase Agreement, Remarketing
Agreement, Pledge Agreement, Tender Agency Agreement or Official Statement
related thereto.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Remarketing Agreement” means any applicable remarketing agreement executed in
connection with any Bonds by the Borrower or any Subsidiary and the applicable
remarketing agent for such Bonds, as the same may be amended, modified or
supplemented from time to time, and any other agreement pursuant to which such
remarketing agent has agreed to act as such pursuant to the applicable Indenture
for such Bonds.


“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%; provided that the Commitment of, and the portion of the Letters
of Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.


“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.


“Revolving Loans” means those Base Rate Loans and LIBOR Rate Loans made pursuant
to Section 2.01, including, without limitation, all Tender Advance Revolving
Loans.


“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.


“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor thereto.


“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:


(a)           such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;


(b)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter;

 
15

--------------------------------------------------------------------------------

 

(c)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter; or


(d)           with respect to the Borrower, such Subsidiaries shall include,
without limitation, South Jersey Gas.


“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.


“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.


“Stated Expiration Date” means, with respect to each Bond L/C, the earlier of
(a) the second anniversary of the date of the issuance of such Bond L/C (or, if
such day is not a Business Day, the next succeeding Business Day), and (b) the
Termination Date or such later date to which the Termination Date may be
extended from time to time pursuant to the terms of this Agreement.


“Stated Termination Date” means April 29, 2015, or such later date to which the
Stated Termination Date may be extended pursuant to Section 2.18.


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.


“Swingline Borrowing” means a borrowing hereunder consisting of Swingline Loans
made to the Borrower.


“Swingline Commitment” means Thirty Million and No/100 Dollars ($30,000,000).


“Swingline Lender” means Wells Fargo, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.


“Swingline Loan” means the swingline loans made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.


“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrower and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Tender Advance Revolving Loan” has the meaning assigned to that term in Section
3.05(b).


“Tender Agent” has the meaning assigned to that term in the applicable Indenture
with respect to any Bonds.

 
16

--------------------------------------------------------------------------------

 

“Tender Agency Agreement” means any applicable tender agency agreement executed
in connection with any Bonds by the Borrower or a Subsidiary of the Borrower and
the applicable tender agent with respect to such Bonds, as the same may be
amended, modified or supplemented from time to time.


“Tendered Bonds” means Bonds tendered or deemed tendered for purchase, the
purchase price of which was paid by a draw under a Letter of Credit.


“Term Drawing” means any drawing under a Bond L/C to pay the purchase price of
Bonds tendered pursuant to the terms of the applicable Indenture.


“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrower of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).


“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.


“Trustee” means the person or entity serving as trustee for any Bonds under the
applicable Indenture with respect to such Bonds.


“2001A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy,
LLC - 2001 Project), Series A in the aggregate principal amount of $20,000,000,
issued pursuant to an Indenture dated as of September 1, 2001, as such Indenture
has been amended or supplemented from time to time.


“2001B Bonds” means the Thermal Energy Facilities Federally Taxable Revenue
Bonds (Marina Energy, LLC - 2001 Project), Series B in the aggregate principal
amount of $25,000,000, issued pursuant to an Indenture dated as of September 1,
2001, as such Indenture has been amended or supplemented from time to time.


“2006A Bonds” means the Thermal Energy Facilities Revenue Bonds (Marina Energy
LLC Project), Series 2006A in the aggregate principal amount of $16,400,000,
issued pursuant to an Indenture dated as of March 1, 2006, as such Indenture has
been amended or supplemented from time to time.


“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.


“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.


“Wells Fargo” has the meaning assigned to that term in the preamble hereto.

 
17

--------------------------------------------------------------------------------

 

SECTION 1.02       Computation of Time Periods.


In this Agreement, in the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding” and the word “through”
means “to and including”.


SECTION 1.03       Accounting Terms and Determinations.   All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 6.03, except as otherwise
specifically prescribed herein. Notwithstanding anything to the contrary set
forth herein, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.


(b)           Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


(c)           Unless otherwise expressly provided herein, (a) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


SECTION 1.04       Terminology.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.


SECTION 1.05       Use of Defined Terms.  All terms defined in this Agreement
shall have the same meanings when used in any of the other Loan Documents,
unless otherwise defined therein or unless the context shall otherwise require.


[End of Article I]

 
18

--------------------------------------------------------------------------------

 

ARTICLE II
LOANS


SECTION 2.01       Revolving Loans.


(a)           Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make its Commitment Percentage of Revolving Loans to the
Borrower from time to time from the Closing Date to, but not including, the
Termination Date, as requested by the Borrower in accordance with the terms of
Sections 2.03(a)(i) or as set forth in Section 3.05; provided, that (i) the
aggregate principal amount of all outstanding Extensions of Credit (after giving
effect to any amount requested and the application of the proceeds thereof)
shall not exceed the Commitments of the Lenders; and (ii) the principal amount
of outstanding Revolving Loans from any Lender to the Borrower shall not at any
time exceed such Lender’s Commitment less such Lender’s Commitment Percentage
multiplied by the sum of the: (A) L/C Obligations then outstanding, and (B)
aggregate principal amount of all Swingline Loans then outstanding.  Each
Revolving Loan by a Lender shall be in a principal amount equal to such Lender’s
Commitment Percentage multiplied by the aggregate principal amount of Revolving
Loans being made on such occasion.


(b)           Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Loans prior to the Termination Date.  In
addition, the Borrower will repay, by means of a reborrowing hereunder or
otherwise, each Base Rate Loan within 365 days of when it was made.


(c)           Except as otherwise provided in Section 3.05, Revolving Loans
shall be disbursed in accordance with Section 2.03(d)(i).


SECTION 2.02       Swingline Loans.


(a)           Availability.


(i)             Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Termination Date, as requested by
the Borrower in accordance with the terms of Section 2.03(a)(ii); provided, that
(A) the aggregate principal amount of all outstanding Extensions of Credit
(after giving effect to any amount requested and the application of the proceeds
thereof) shall not exceed the Commitments of the Lenders; and (B) the aggregate
principal amount of all Swingline Loans then outstanding shall not exceed the
Swingline Commitment.  Each Lender acknowledges that the aggregate principal
amount of all outstanding Swingline Loans made by the Swingline Lender, when
taken together with the aggregate principal amount of all outstanding Revolving
Loans made by the Swingline Lender, may exceed the Swingline Lender’s
Commitment.  Upon and during the continuance of a Default or an Event of
Default, the Borrower shall no longer have the option of requesting Swingline
Loans and the Swingline Lender shall not be obligated to make Swingline
Loans.  No more than one (1) Swingline Loan may be made on the same Business
Day.


(ii)            Each Swingline Loan shall be in the aggregate principal amount
of $500,000 or any multiple of $100,000 in excess thereof, or such lesser amount
as shall be equal to the aggregate amount of the unborrowed Swingline Commitment
on such date.


(iii)           Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Swingline Loans prior to the Termination Date.


(iv)           Swingline Loans shall be disbursed in accordance with Section
2.03(d)(ii).


(b)           Maturity.  If the Borrower, in accordance with Section
2.03(a)(ii), chooses that any Swingline Loan bear interest at a rate per annum
for each day that such Swingline Loan is outstanding equal to the LIBOR Market
Index Rate plus the Applicable LIBOR Margin, then any such Swingline Loan shall
be repaid by the Borrower no later than fourteen (14) days from the date such
Swingline Loan was made.

 
19

--------------------------------------------------------------------------------

 

(c)           Refunding.


(i)             Swingline Loans (including accrued and unpaid interest thereon)
shall be reimbursed fully by the Lenders on demand by the Swingline
Lender.  Such reimbursements shall be made by the Lenders in accordance with
their respective Commitment Percentages and shall thereafter be reflected as
Revolving Loans of the Lenders on the books and records of the Administrative
Agent; provided, that no Lender shall be required to reimburse any Swingline
Loan if, after giving effect to such reimbursement, the aggregate principal
amount of such Lender’s Extensions of Credit outstanding would exceed such
Lender’s Commitment.  Each Lender shall fund its respective Commitment
Percentage of Revolving Loans as required to repay Swingline Loans outstanding
to the Swingline Lender upon demand by the Swingline Lender but in no event
later than 2:00 p.m. (Charlotte, North Carolina time) on the next succeeding
Business Day after such demand is made.  No Lender’s obligation to fund its
respective Commitment Percentage of a Swingline Loan shall be affected by any
other Lender’s failure to fund its Commitment Percentage of a Swingline Loan,
nor shall any Lender’s Commitment Percentage be increased as a result of any
such failure of any other Lender to fund its Commitment Percentage of a
Swingline Loan.


(ii)           The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans (including accrued and unpaid interest thereon)
to the extent amounts received from the Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded.  In
addition, the Borrower hereby authorizes the Administrative Agent and the
Swingline Lender to charge any account maintained by the Borrower or any
Subsidiary of the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages.


(iii)           Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans (including accrued and unpaid interest thereon) in
accordance with the terms of this Section 2.02(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the existence of a Default or an Event of Default other than a
Default or Event of Default that the Swingline Lender had actual knowledge of at
the time such Swingline Loan was made.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.02(c), one of the events described in Section 7.01(e)
shall have occurred, each Lender will, subject to Section 2.02(c)(i), on the
next Business Day, purchase an undivided participating interest in the Swingline
Loan in an amount equal to its Commitment Percentage multiplied by the aggregate
amount of such Swingline Loan.  Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation.  Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).


(d)           The Swingline Lender may resign at any time by giving written
notice thereof to the Lenders and the Borrower, with any such resignation to
become effective only upon the appointment of a successor Swingline Lender
pursuant to this Section 2.02(d).  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Swingline Lender, which
shall be a Lender or an assignee acceptable to the Borrower.  If no successor
Swingline Lender shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Swingline
Lender’s giving of notice of resignation, then the retiring Swingline Lender
may, on behalf of the Lenders, appoint a successor Swingline Lender, which shall
be a Lender or an assignee.  Upon the acceptance of any appointment as Swingline
Lender hereunder by a successor Swingline Lender, such successor Swingline
Lender shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Swingline Lender.

 
20

--------------------------------------------------------------------------------

 

SECTION 2.03       Procedure for Advances of Loans.


(a)           Requests for Borrowing.


(i)            Revolving Loans.


(A)           Base Rate Loans.  Subject to Section 3.05(b) with respect to
Tender Advance Revolving Loans made on the date of a Term Drawing, by no later
than 11:00 a.m. (Charlotte, North Carolina time) on the Business Day of the
Borrower’s request for a borrowing of a Base Rate Loan, the Borrower shall
submit to the Administrative Agent a written notice in the form attached hereto
as Exhibit B (a “Notice of Borrowing”) and otherwise complying in all respects
with Section 4.02 hereof, which such Notice of Borrowing shall set forth (I) the
amount requested and (II) the desire to have such Loans accrue interest at the
Base Rate. A Notice of Borrowing received after 11:00 a.m. (Charlotte, North
Carolina time) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.


(B)           LIBOR Rate Loans.  By no later than 11:00 a.m. (Charlotte, North
Carolina time) on the third Business Day prior to the date of the Borrower’s
request for a borrowing, the Borrower shall submit a Notice of Borrowing of a
LIBOR Rate Loan to the Administrative Agent, which such Notice of Borrowing
shall otherwise comply in all respects with Section 4.02 hereof and shall set
forth (I) the amount requested, (II) the desire to have such Loans accrue
interest at the LIBOR Rate and (III) the Interest Period applicable thereto.  A
Notice of Borrowing received after 11:00 a.m. (Charlotte, North Carolina time)
shall be deemed received on the next Business Day.  The Administrative Agent
shall promptly notify the Lenders of each Notice of Borrowing.


(ii)            Swingline Loans.  By no later than 1:00 p.m. (Charlotte, North
Carolina time) on the Business Day of the proposed Swingline Loan, the Borrower
shall submit to the Administrative Agent a written notice in the form attached
hereto as Exhibit C (a “Notice of Swingline Borrowing”) and otherwise complying
in all respects with Section 4.02 hereof, which such Notice of Swingline
Borrowing shall specify (A) the date of such borrowing, which shall be a
Business Day, (B) the aggregate amount of such borrowing, and (C) whether such
proposed Swingline Loan will bear interest at a rate per annum for each day that
such Swingline Loan is outstanding at either (I) the LIBOR Market Index Rate
plus the Applicable LIBOR Margin or (II) the Base Rate plus the Applicable Base
Rate Margin. A Notice of Swingline Borrowing received after 1:00 p.m.
(Charlotte, North Carolina time) shall be deemed received on the next Business
Day.  The Administrative Agent shall promptly notify the Lenders of each Notice
of Swingline Borrowing received by the Administrative Agent.


(b)           Each Notice of Borrowing and Notice of Swingline Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to comprise LIBOR Rate Loans, the
Borrower shall indemnify the applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of the Borrower to fulfill on
or before the date specified in such Notice of Borrowing for such Loans, the
applicable conditions set forth in Article IV, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender as part of such Borrowing.


(c)           Each Revolving Loan shall be in an aggregate principal amount of
$5,000,000 or any multiple of $1,000,000 in excess thereof (except that any such
Revolving Loan may be in the aggregate amount of the unborrowed Commitments on
such date).


(d)           Disbursement of Loans.


(i)            Revolving Loans. Not later than 2:00 p.m. (Charlotte, North
Carolina time) on the proposed borrowing date or, with respect to Tender Advance
Revolving Loans made on the date of any Term Drawing, not later than 12:00 p.m.
(Charlotte, North Carolina time) on the Business Day immediately following the
date of such Term Drawing, each Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, as applicable,
such Lender’s Commitment Percentage multiplied by the Revolving Loans to be made
on such borrowing date or, with respect to Tender Advance Revolving Loans, made
on the Business Day immediately prior to such date.  Subject to Section 3.05,
the Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section 2.03(d)(i) in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form of Exhibit D hereto (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or such other account as may be
designated in writing by the Borrower to the Administrative Agent from time to
time.  Subject to Section 2.16, the Administrative Agent shall not be obligated
to disburse that portion of the proceeds of any Revolving Loan equal to the
amount by which any Lender has not made available to the Administrative Agent
its applicable Commitment Percentage of such Revolving Loan.  Revolving Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.02(c).

 
21

--------------------------------------------------------------------------------

 

(ii)            Swingline Loans.  The Swingline Lender shall, before 2:00 p.m.
(Charlotte, North Carolina time) on the date of such Swingline Borrowing, make
available to the Administrative Agent for the account of the Borrower in same
day funds, the proceeds of such Swingline Borrowing.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
Swingline Borrowing requested pursuant to this Section 2.03(d)(ii) in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent Notice of Account
Designation or such other account as may be designated in writing by the
Borrower to the Administrative Agent from time to time.  The Swingline Loans
shall be included in the Commitments of the Lenders, and each Swingline
Borrowing will reduce correspondingly the amount of the available Commitment of
each Lender on a pro rata basis based on each Lender’s Commitment Percentage.


SECTION 2.04       [Reserved.]


SECTION 2.05       Fees.


(a)           The Borrower hereby agrees to pay to the Administrative Agent, for
the ratable account of each Lender, a facility fee (the “Facility Fee”) equal to
such Lender’s Commitment multiplied by a rate per annum equal to the “Facility
Fee” under the definition of Applicable Margin from the date hereof to the Final
Fee Payment Date, payable quarterly in arrears on the last day of each March,
June, September and December, commencing June 30, 2011, and on the Final Fee
Payment Date.


 (b)          The Borrower hereby agrees to pay such other fees as are specified
in the Fee Letter.


SECTION 2.06 Reduction of Commitments.


(a)           Voluntary.


(i)             Subject to Section 2.07(b)(i) and (ii), upon at least three
Business Days’ notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Commitments at any time
or from time to time; provided, that (A) each partial reduction shall be in an
aggregate amount at least equal to $10,000,000 and in integral multiples of
$1,000,000 in excess thereof, and (B) no reduction shall be made which would
reduce the Commitment to an amount less than the sum of the then outstanding
Extensions of Credit. Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Commitment Percentage. Any reduction
in (or termination of) the Commitments shall be permanent and may not be
reinstated.


(ii)            Subject to Section 2.07(b)(iii), upon at least three Business
Days’ notice, the Borrower shall have the right to permanently terminate or
reduce the aggregate unused amount of the Swingline Commitment at any time or
from time to time; provided, that (A) each partial reduction shall be in an
aggregate amount at least equal to $1,000,000 and in integral multiples of
$1,000,000 in excess thereof, and (B) no reduction shall be made which would
reduce the Swingline Commitment to an amount less than the sum of the then
outstanding Swingline Loans.  Any reduction in (or termination of) the Swingline
Commitment shall be permanent and may not be reinstated.


(b)           Mandatory.


(i)             On the Termination Date, the Commitments shall automatically and
permanently be reduced to zero.

 
22

--------------------------------------------------------------------------------

 

(ii)            On the Current Stated Termination Date, the Commitments of
Non-Consenting Lenders shall automatically and permanently be reduced to zero.


SECTION 2.07       Prepayment of Loans.


(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans made to it in whole or in part from time to time without premium or
penalty upon one Business Days’ prior written notice to the Administrative
Agent; provided, that (i) LIBOR Rate Loans may only be prepaid on three Business
Days’ prior written notice to the Administrative Agent and any prepayment of
LIBOR Rate Loans will be subject to Section 2.12(e), (ii) each such partial
prepayment of Loans (other than Swingline Loans) shall be in the minimum
principal amount of $10,000,000, and (iii) each such partial prepayment of
Swingline Loans shall be in a minimum principal amount of $500,000 (or such
lesser amount that may be outstanding at any such time).  Amounts prepaid
hereunder shall be applied first to Swingline Loans until paid in full, second
to Base Rate Loans until paid in full and third to LIBOR Rate Loans, in direct
order of Interest Period maturities until paid in full, pro rata among all
Lenders holding same.


(b)           Mandatory Prepayments.


(i)             If at any time the amount of the Extensions of Credit exceed the
Commitments, the Borrower shall immediately make a principal payment to the
Administrative Agent for the ratable accounts of the Lenders in an amount
necessary together with (A) accrued interest to the date of such prepayment on
the principal amount repaid or prepaid and (B) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 2.12(e),
so that the Extensions of Credit do not exceed the Commitments.  Any payments
made under this Section 2.07(b)(i) shall be applied first to Swingline Loans
until paid in full, second to Base Rate Loans until paid in full and third to
LIBOR Rate Loans in direct order of Interest Period maturities until paid in
full, pro rata among all Lenders holding same.


(ii)            On each date on which the Commitment is decreased pursuant to
Section 2.06, the Borrower shall pay or prepay to the Administrative Agent for
the ratable accounts of the Lenders such principal amount of the outstanding
Loans as shall be necessary, together with (A) accrued interest to the date of
such prepayment on the principal amount repaid or prepaid and (B) in the case of
prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant to
Section 2.12(e), so that the aggregate amount of the Lenders’ Extensions of
Credit does not exceed the Commitments. Any payments made under this Section
2.07(b)(ii) shall be applied first to Swingline Loans until paid in full, second
to Base Rate Loans until paid in full and third to LIBOR Rate Loans in direct
order of Interest Period maturities until paid in full, pro rata among all
Lenders holding same.


(iii)           On each date on which the Swingline Commitment is reduced
pursuant to Section 2.06(a)(ii), the Borrower shall pay or prepay to the
Administrative Agent for the ratable accounts of the Lenders or prepay such
principal amount outstanding of Swingline Loans, together with accrued interest
to the date of such prepayment on the principal amount repaid or prepaid, if
any, as may be necessary so that after such payment the aggregate unpaid
principal amount of Swingline Loans does not exceed the amount of the Swingline
Commitment as then reduced.


(iv)           On the Termination Date, the Borrower shall pay to the
Administrative Agent for the ratable accounts of the Lenders, the principal
amount of all Loans then outstanding, together with (A) accrued interest to the
date of such payment on the principal amount repaid and (B) in the case of
prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant to
Section 2.12(e).


(v)           Notwithstanding anything set forth herein to the contrary, prior
to or simultaneously with the receipt of proceeds related to the remarketing of
Bonds purchased pursuant to one or more Term Drawings, the Borrower shall
directly, or through the applicable remarketing agent or Tender Agent on behalf
of the Borrower, repay or prepay (as the case may be) then-outstanding Tender
Advance Revolving Loans (in the order in which they were made), and then other
outstanding Obligations hereunder, by paying to the Administrative Agent for the
pro rata share of the Banks an amount equal to the sum of (A) the aggregate
principal amount of the Bonds remarketed plus (B) all accrued interest on the
principal amount of Tender Advance Revolving Loans and/or other Obligations so
repaid or prepaid plus (C) in the case of prepayments of LIBOR Rate Loans, any
amount payable to the Banks in respect thereof pursuant to Section 2.12(e).

 
23

--------------------------------------------------------------------------------

 

SECTION 2.08       Increase in Commitment.


(a)           The Borrower may increase the aggregate amount of the Commitments
by an amount not greater than $100,000,000 (any such increase, a “Commitment
Increase”) by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more assignees reasonably
acceptable to the Administrative Agent that at the time agree, in the case of
any existing Lender to increase its Commitment (an “Increasing Lender”) and, in
the case of any other assignee (an “Additional Lender”), to become a party to
this Agreement.  The sum of the increases in the Commitments of the Increasing
Lenders pursuant to this Section 2.08 plus the Commitments of the Additional
Lenders upon giving effect to the Commitment Increase shall not in the aggregate
exceed the amount of the Commitment Increase or be less than $10,000,000 in the
aggregate and integral multiples of $5,000,000 in excess thereof.  The Borrower
shall provide prompt notice of any proposed Commitment Increase pursuant to this
Section 2.08 to the Administrative Agent, which shall promptly provide a copy of
such notice to the Lenders.


(b)           Any Commitment Increase shall become effective upon (i) the
receipt by the Administrative Agent of (A) an agreement in form and substance
reasonably satisfactory to the Administrative Agent signed by the Borrower, each
Increasing Lender and each Additional Lender, setting forth the new commitments
and Commitment Percentage of each such Lender and setting forth  the agreement
of each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof binding upon each Lender, and (B) such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Commitment Increase and such opinions of counsel for the Borrower
with respect to the Commitment Increase as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Loan(s) to be made by each such Lender described in paragraph (c)
below, (iii) receipt by the Administrative Agent of the reasonable fees and
expenses of the Administrative Agent and Lenders associated with such Commitment
Increase, and (iv) receipt by the Administrative Agent of a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Borrower stating that both before and after giving effect to such Commitment
Increase (X) no Default or Event of Default has occurred and is continuing, and
(Y) all representations and warranties made by the Borrower in this Agreement
are true and correct in all material respects as of the date of the Commitment
Increase.


(c)           If any Loans are outstanding upon the effective date of any
Commitment Increase, each Increasing Lender and each Additional Lender shall
provide funds to the Administrative Agent in the manner described in Section
2.03(d) in an amount equal to the product of (i) the aggregate outstanding
principal amount of such Loans (other than Swingline Loans), expressed as a
percentage of the aggregate Commitments (calculated, in each case, immediately
after such Commitment Increase) and (ii) in the case of an Increasing Lender,
such Increasing Lender’s Commitment Increase and, in the case of an Additional
Lender, such Additional Lender’s Commitment.  The funds so provided by any such
Lender shall be deemed to be a Loan or Loans made by such Lender on the date of
such Commitment Increase, with such Loan(s) being in (A) in an amount equal to
the product of (I) the aggregate outstanding principal amount of each Loan
(other than Swingline Loans) expressed as a percentage of the aggregate
Commitments (calculated, in each case, immediately prior to such Commitment
Increase) and (II) in the case of an Increasing Lender, such Increasing Lender’s
Commitment Increase and, in the case of an Additional Lender, such Additional
Lender’s Commitment and (B) of the same Type(s) and having the same Interest
Periods(s) as each Loan described in the preceding clause (A), such that after
giving effect to such Commitment Increase and the Loans made on the date of such
Commitment Increase, each Loan outstanding hereunder shall consist of Loans made
ratably by all of the Lenders (after giving effect to such Commitment
Increase).  The Borrower shall pay to the Administrative Agent any amounts
payable pursuant to Section 2.12(e) in connection with such Commitment Increase.


(d)           Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase and the making of any Loans
on such date pursuant to paragraph (c) above, all calculations and payments of
Facility Fees and of interest on the Loans comprising any Loan shall take into
account the actual Commitment of each Lender (including the Additional Lender)
and the principal amount outstanding of each Loan made by each such Lender
during the relevant period of time.

 
24

--------------------------------------------------------------------------------

 

SECTION 2.09       Evidence of Debt; Notes.


(a)           Evidence of Debt. The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender and by the Administrative Agent on its books;
provided, that the failure of such Lender or the Administrative Agent to make
any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under any
Note with respect of the Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding, absent manifest
error.  In any legal action or proceeding in respect of this Agreement, the
entries made in such account or accounts shall, in the absence of manifest
error, be conclusive evidence of the existence and amounts of the Obligations of
the Borrower therein recorded.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


(b)           Revolving Loan Notes.  The Revolving Loans made by the Lenders to
the Borrower shall be evidenced, upon request by any Lender, by Revolving Loan
Notes in a principal amount equal to the amount of such Lender’s Commitment
Percentage multiplied by the Commitment as originally in effect.


(c)           Swingline Note.  The Swingline Loans made by the Swingline Lender
to the Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.


SECTION 2.10 Interest Rates.


(a)           Interest Rates.  Subject to the provisions of this Section, at the
election of the Borrower, (i) Loans (other than Swingline Loans) shall bear
interest at (A) the Base Rate plus the Applicable Base Rate Margin or (B) the
LIBOR Rate plus the Applicable LIBOR Margin (provided that the LIBOR Rate shall
not be available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 2.12(e) of this Agreement) and (ii)
any Swingline Loan shall bear interest at either (X) the LIBOR Market Index Rate
plus the Applicable LIBOR Margin or (Y) the Base Rate plus the Applicable Base
Rate Margin.  The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 2.13.  Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.


(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
period commencing on the date of such LIBOR Rate Loan or the date of the
Conversion of any LIBOR Rate Loan into such a LIBOR Rate  Loan and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
(“Interest Period”) and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period (or such other day as may
be selected by the Borrower in accordance with the provisions hereof) and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be 14 days or
one, two, three or six months, in each case as the Borrower may select by notice
to the Administrative Agent pursuant to Section 2.03(a)(i)(B); provided,
however, that:


(i)             the Borrower may not select any Interest Period with respect to
any Revolving Loan that ends after the Termination Date, and in no event shall
an Interest Period of any Loan extend beyond the Termination Date;


(ii)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 
25

--------------------------------------------------------------------------------

 

(iii)           any Interest Period for a LIBOR Rate Loan which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and


(iv)           no more than eight (8) Interest Periods may be in effect at any
time.


(c)           Default Rate.  Subject to Section 7.02, immediately upon the
occurrence and during the continuance of an Event of Default, (i) the Borrower
shall no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (ii) all outstanding LIBOR Rate Loans shall bear interest at
a rate per annum of two percent (2%) in excess of the rate (including the
Applicable LIBOR Margin) then applicable to such LIBOR Rate Loans until the end
of the applicable Interest Period and thereafter at a rate equal to two percent
(2%) in excess of the rate (including the Applicable Base Rate Margin) then
applicable to Base Rate Loans, and (iii) all outstanding Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans
or such other Obligations arising hereunder or under any other Loan
Document.  Interest shall continue to accrue on the Obligations after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.


(d)           Interest Payment and Computation.  (i) Interest on each Base Rate
Loan and Swingline Loan shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing June 30, 2011, provided, however, that
interest on each Swingline Loan bearing interest at the rate described in
Section 2.03(a)(ii)(C)(I) shall be payable in arrears on the date such Swingline
Loan is repaid; and (ii) interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3)-month interval during such Interest Period.  All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).


(e)           Payments. Each payment by the Borrower on account of the principal
of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. (Charlotte,
North Carolina time) on the date specified for payment under this Agreement to
the Administrative Agent at the office of the Administrative Agent as set forth
in Section 10.02 (the “Administrative Agent’s Office”) for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever.  Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 7.01, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with the amounts then due and
payable to such Lenders (except as specified below), and shall wire advice of
the amount of such credit to each Lender.  Each payment to the Administrative
Agent on account of the principal of or interest on a Swingline Loan or of any
fee, commission or other amounts payable to the Swingline Lender shall be made
in like manner, but for the account of the Swingline Lender, except as set forth
in Section 2.20.  Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of the Administrative Agent’s fees
or expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 2.12(e), 2.14, 2.17, 10.05 or 10.07
shall be paid to the Administrative Agent for the account of the applicable
Lender.  If any payment under this Agreement shall be specified to be made upon
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.


(f)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate amount of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations.  It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.

 
26

--------------------------------------------------------------------------------

 

SECTION 2.11       Additional Interest on LIBOR Rate Loans.


The Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities and which are not required on the date of
this Agreement, additional interest on the unpaid principal amount of each LIBOR
Rate Loan of such Lender, from the date of such LIBOR Rate Loan until such
principal amount is paid in full, at the LIBOR Rate, payable on each date on
which interest is payable on such LIBOR Rate Loan. Such additional interest
shall be determined by such Lender and notified to the Borrower through the
Administrative Agent and shall be conclusive, absent manifest error.


SECTION 2.12       Interest Rate Determination; Changed Circumstances.


(a)           Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.10.


(b)           Automatic Conversion. If the Borrower shall fail to (i) select the
duration of any Interest Period for any LIBOR Rate Loans in accordance with the
provisions of Section 2.10(b), (ii) provide a Notice of Conversion/Continuation
with respect to any LIBOR Rate Loans on or prior to 11:00 a.m., Charlotte, North
Carolina time, on the third Business Day prior to the last day of the Interest
Period applicable thereto, in the case of a Conversion to or in respect of LIBOR
Rate Loans or (iii) satisfy the conditions set forth in Section 2.13 with
respect to a Conversion, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such LIBOR Rate Loans will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Loans.


(c)           Circumstances Affecting LIBOR Rate Availability. If, with respect
to any LIBOR Rate Loans (or a conversion to or continuation thereof), (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding, absent manifest error) that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Required Lenders notify the
Administrative Agent or the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) and notify the Administrative Agent that the
LIBOR Rate for any Interest Period for such LIBOR Rate Loans will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective LIBOR Rate Loans for such Interest Period, then the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:


(i)             each LIBOR Rate Loan will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Loan, and


(ii)            the obligation of the Lenders to make, or to Convert Base Rate
Loans into, LIBOR Rate Loans shall be suspended until the Administrative Agent
(based on notice from the Required Lenders) shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.


(d)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans and (ii)
if any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan for the remainder of
such Interest Period.

 
27

--------------------------------------------------------------------------------

 

(e)           Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.  A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct absent
manifest error.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent, the Lenders and the Issuing Lender contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.


SECTION 2.13       Voluntary Conversion of Loans.


The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit E hereto to the Administrative Agent not later than 11:00 a.m.,
Charlotte, North Carolina time, on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Sections 2.10, 2.15
and 4.03, Convert all Loans of one Type made simultaneously into Loans of the
other Type; provided, that any Conversion of any LIBOR Rate Loans into Base Rate
Loans shall be made on, and only on, the last day of an Interest Period for such
LIBOR Rate Loans.


SECTION 2.14       Increased Costs.


(a)            Increased Costs Generally.  If any Change in Law shall:


(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;


(ii)            subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.17 and
the imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or Issuing Lender); or


(iii)           impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 
28

--------------------------------------------------------------------------------

 

and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.  Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower, the Administrative Agent, the Lenders and the
Issuing Lender contained in this Section shall survive the payment in full of
the Obligations and the termination of the Commitments.


(b)           Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of
such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or the Issuing Lender the Borrower shall promptly
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender holding company for any such reduction suffered. Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements and obligations of the Borrower, the Administrative Agent, the
Lenders and the Issuing Lender contained in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.


(c)           Certificates for Reimbursement.  A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


SECTION 2.15       Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation (in each case made after the date
hereof) makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Lending Office to perform its
obligations hereunder to make LIBOR Rate Loans, or to fund or maintain LIBOR
Rate Loans hereunder, (a) the obligation of the Lenders to make, or to Convert
Base Rate Loans into, LIBOR Rate Loans shall be suspended until the
Administrative Agent (based on notice from the affected Lender) shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (b) the Borrower shall pay (i) on the last day of the
applicable Interest Period, or (ii) if the failure to prepay immediately would
cause any Lender to be in violation of such law or regulation, immediately, in
full all LIBOR Rate Loans of all Lenders then outstanding, together with
interest accrued thereon and amounts payable pursuant to Section 2.12(e),
unless, in either case, the Borrower, within five Business Days of notice from
the Administrative Agent (or such shorter, maximum period of time, specified by
the Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans of all Lenders then outstanding into Base Rate Loans in accordance with
Section 2.13.

 
29

--------------------------------------------------------------------------------

 

SECTION 2.16       Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.


The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several.  Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with this Agreement and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate (or, if such
amount is not made available for a period of three (3) Business Days after the
borrowing date, the Base Rate) during such period as determined by the
Administrative Agent, times (c) a fraction the numerator of which is the number
of days that elapse from and including such borrowing date to the date on which
such amount not made available by such Lender in accordance with the terms
hereof shall have become immediately available to the Administrative Agent and
the denominator of which is 360.  A certificate of the Administrative Agent with
respect to any amounts owing under this Section 2.16 shall be conclusive, absent
manifest error.  If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days of such borrowing date, the Administrative Agent shall be entitled
to recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the Borrower.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.


SECTION 2.17       Taxes; Foreign Lenders.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.


(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

 
30

--------------------------------------------------------------------------------

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(i)             duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)            duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.


(f)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall promptly after the receipt
of such refund pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is finally required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.


(g)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent, the Lenders and the Issuing Lender contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.

 
31

--------------------------------------------------------------------------------

 

(h)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.


SECTION 2.18       Extension of Stated Termination Date.


(a)           The Borrower may, by sending written request in substantially the
form of Exhibit I (an “Extension Letter”) to the Administrative Agent (in which
case the Administrative Agent shall promptly deliver a copy to each of the
Lenders), no earlier than seventy-five (75) days and no later than twenty (20)
days prior to any annual anniversary of the Closing Date (each an “Anniversary
Date”), request that the Lenders extend the Stated Termination Date to the day
that is one year after the then existing Stated Termination Date (each such
request being referred to herein as an “Extension”); provided, that such
Extension shall only take effect if Lenders holding at least 51% of the
aggregate Commitments as of the applicable Election Date advise the
Administrative Agent as required herein of their agreement to participate in
such Extension (the “Extension Condition”).  The Stated Termination Date may be
extended pursuant to this Section 2.18 on up to two occasions; provided that, in
no event shall the Stated Termination Date extend beyond April 29, 2017.


(b)           Each Lender, acting in its sole discretion, shall, by notice to
the Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension.  The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree.  The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.


(c)           If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date (the Stated Termination Date in effect
immediately after the receipt by the Administrative Agent of an Extension Letter
but prior to the Extension so requested in such Extension Letter taking effect
shall be referred to herein as the “Current Stated Termination Date”) and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.


(d)           If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrower shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date.  If the Borrower fails to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrower shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:


(i)           subject to clause (ii) of this Section 2.18(d), the Commitment of
each Non-Consenting Lender shall terminate on the Stated Termination Date in
effect prior to such Extension taking effect, and all Loans and other amounts
payable hereunder to such Non-Consenting Lender shall become due and payable on
the Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking effect,
the aggregate Commitments of the Lenders hereunder shall be reduced by the
aggregate Commitments of the Non-Consenting Lenders so terminated on such Stated
Termination Date;

 
32

--------------------------------------------------------------------------------

 

(ii)            the Borrower may, at its own expense, on or prior to the Stated
Termination Date in effect prior to such Extension taking effect, require any
Non-Consenting Lender to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in Section 10.09) all of such
Non-Consenting Lender’s interests, rights and obligations under the Loan
Documents (including with respect to any L/C Obligations) to one or more banks
or other financial institutions (which may include any Lender) (each, an
“Additional Commitment Lender”), provided, that (A) such Additional Commitment
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (not to be unreasonably withheld or delayed), (B) such
assignment shall become effective no later than the Stated Termination Date in
effect prior to such Extension taking effect and (C) the Additional Commitment
Lender shall pay to such Non-Consenting Lender in immediately available funds on
the effective date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Non-Consenting Lender hereunder
and all other amounts accrued for such Non-Consenting Lender's account or owed
to it hereunder; and


(iii)           in all cases, each Non-Consenting Lender shall be required to
maintain its original Commitment up to the Stated Termination Date in effect
prior to such Extension taking effect.


(e)           Notwithstanding the foregoing, no extension of the Stated
Termination Date shall become effective unless, on the applicable Anniversary
Date, the conditions set forth in Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated the
applicable Anniversary Date and executed by the chief executive officer or chief
financial officer of the Borrower.


SECTION 2.19       Extension of Stated Expiration Date of Bond L/Cs.


Unless each Bond L/C outstanding pursuant hereto shall have expired in
accordance with its terms on the Cancellation Date, at least ninety (90) days
before the Stated Expiration Date of any Bond L/C, the Borrower may request the
Issuing Lender, with the consent of all the Lenders, by notice to the
Administrative Agent in writing (each such request being irrevocable) to extend
for a 364-day period the Stated Expiration Date for such Bond L/C.  If the
Borrower shall make such a request, then the Administrative Agent shall promptly
notify the Lenders thereof, and if the Issuing Lender and all of the Lenders, in
their sole discretion, elect to extend the Stated Expiration Date for such Bond
L/C then in effect, the Administrative Agent shall deliver to the Borrowers a
notice (herein referred to as a “Notice of Extension”) designating the date to
which the Stated Expiration Date for such Bond L/C will be extended and the
conditions of such consent (including, without limitation, conditions relating
to legal documentation and the consent of the applicable Trustee).  If all such
conditions are satisfied and such extension of the Stated Expiration Date for
such Bond L/C shall be effective, thereafter all references in this Agreement to
the Stated Expiration Date for such Bond L/C shall be deemed to be references to
the date designated as such in such legal documentation.  Any date to which the
Stated Expiration Date for such Bond L/C has been extended in accordance with
this Section 2.19 may be extended in like manner.  Failure of the Administrative
Agent to deliver a Notice of Extension as herein provided within thirty (30)
days of a request by the Borrower to extend such Stated Expiration Date for such
Bond L/C shall constitute an election by the Issuing Lender and the Lenders not
to extend the Stated Expiration Date for such Bond L/C.
 
SECTION 2.20       Application of Amounts Received Under Related Documents.


Upon receipt by the Issuing Lender from time to time of any amount pursuant to
the terms of any Related Document (other than pursuant to the terms of this
Agreement), the Issuing Lender shall promptly deliver to the Administrative
Agent any such amount.  Upon receipt by the Administrative Agent of any such
amount, the Administrative Agent shall distribute such amounts as follows:


First:                      To the Issuing Lender in an amount equal to any draw
under the Bond L/Cs not reimbursed in full by the Borrower pursuant to the terms
hereof on the date of such distribution;

 
33

--------------------------------------------------------------------------------

 

Second:                 To the Issuing Lender (for its own account), the
Administrative Agent (for its own account) and the Lenders, pro rata, in an
amount equal to the commissions and fees due and payable hereunder to the
Issuing Lender, the Administrative Agent and the Lenders on the date of such
distribution and in respect of Bond L/Cs;


Third:                     To the Lenders, pro rata, in an amount equal to the
interest due and payable on any Tender Advance Revolving Loan outstanding
hereunder on the date of such distribution;


Fourth:                  To the Lenders, pro rata, in an amount equal to the
principal due and payable on any Tender Advance Revolving Loan outstanding
hereunder on the date of such distribution;


Fifth:                      To the Issuing Lender (for its own account) and the
Administrative Agent (for its own account), in an amount equal to any amount due
and payable to the Issuing Lender and the Administrative Agent in their
capacities as such pursuant to Section 10.07 hereof on the date of such
distribution;


Sixth:                      To the Lenders, pro rata, in an amount equal to any
amount due and payable to the Lenders pursuant to Section 10.07 hereof on the
date of such distribution; and


Seventh:                 To the Issuing Lender (for its own account), the
Administrative Agent (for its own account) and the Lenders, pro rata, for any
other Obligations not described above due and payable hereunder to such Persons
on the date of such distribution.


SECTION 2.21       Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Applicable Lending Office.  If any
Lender requests compensation under Section 2.14, or requires the Borrower to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.09, all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment provided that such Lender is not a Defaulting
Lender at the time of such assignment)); provided that:


(i)             the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.09;


(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.12(e) as if such assignment was a payment) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)           such assignment does not conflict with Applicable Law.

 
34

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
[End of Article II]


 
35

--------------------------------------------------------------------------------

 
 
ARTICLE III
L/C FACILITY


SECTION 3.01       Letters of Credit.


(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.04(a), agrees to issue letters of credit (“Letters of Credit”) up to an
outstanding amount at any time not to exceed $200,000,000 for the account of the
Borrower or the Borrower’s Subsidiaries on any Business Day from the Closing
Date to, but not including, the date that is ninety (90) days prior to the
Termination Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the
aggregate principal amount of outstanding Extensions of Credit would exceed the
Commitments.  The Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to, and
governed by, the terms and conditions hereof.


(b)           Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 or such smaller amounts as may be agreed to by the
Borrower and the Issuing Lender, (ii) be a letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) (A) expire on a date not
later than five (5) Business Days prior to the Termination Date, (B) have a term
not exceeding two years, (C) and otherwise be reasonably satisfactory to the
Issuing Lender, and (iv) be subject to the Uniform Customs and/or ISP 98, as set
forth in the Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York.  The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any Existing
Letters of Credit, unless the context otherwise requires.


SECTION 3.02       Procedure for Issuance of Letters of Credit.


The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office an Application therefor, completed to the reasonable satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may reasonably request.  Upon receipt of
any Application, the Issuing Lender shall process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.01 and Article IV, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than two (2) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower.  The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s L/C Participation therein.


SECTION 3.03       Commissions and Other Charges.


(a)           The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit (other than Bond L/Cs) in an
amount equal to the product of (i) the average daily maximum amount available to
be drawn during the relevant quarter under such Letter of Credit and (ii) the
Applicable Letter of Credit Fee Margin (determined on a per annum basis).  Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Termination Date, commencing on the last
Business Day of the calendar quarter in which such Letter of Credit is
issued.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.03(a) in accordance with their respective
Commitment Percentages.

 
36

--------------------------------------------------------------------------------

 

(b)           In addition to the foregoing commission, the Borrower shall pay to
the Administrative Agent, for the account of the Issuing Lender, a fronting fee
with respect to each Letter of Credit issued on or after the Closing Date in the
amount and calculated in the manner set forth in the Fee Letter (the “Fronting
Fee”).  Such Fronting Fee shall be payable in arrears on the last Business Day
of each calendar quarter and on the Termination Date.


(c)           In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, transferring, amending or otherwise administering any
Letter of Credit, including, without limitation, an amount equal to $100 per
draw with respect to any Bond L/C.


SECTION 3.04       L/C Participations.


(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by the Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower through a Revolving Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.


(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate (or Base Rate, if such amount is not paid within three Business Days
of demand) as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section 3.04(b) shall be conclusive in the
absence of manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.04(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. (Charlotte, North Carolina time) on any
Business Day, such payment shall be due on the following Business Day.


(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section 3.04, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise) including, without limitation, payments
made pursuant to Section 3.03, or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.


SECTION 3.05       Reimbursement Obligation of the Borrower.


(a)           Letters of Credit.


(i)             Except as otherwise provided in Section 3.05(b), in the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Loan as provided for in this Section 3.05(a) or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower (or if such notice is
received by Borrower after 1:00 p.m. Charlotte, North Carolina time, on the next
succeeding Business Day) of the date and amount of a draft paid under any such
Letter of Credit for the amount of (A) such draft so paid and (B) any amounts
referred to in Section 3.03(c) incurred by the Issuing Lender in connection with
such payment.

 
37

--------------------------------------------------------------------------------

 

(ii)            Except as otherwise provided in Section 3.05(b), unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for any such drawing under any Letter of Credit
from other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Loan bearing interest at the Base Rate plus the Applicable Base Rate
Margin on such date in the amount of (A) such draft so paid and (B) any amounts
referred to in Section 3.03(c) incurred by the Issuing Lender in connection with
such payment, and the Lenders shall make a Revolving Loan bearing interest at
the Base Rate plus the Applicable Base Rate Margin in such amount, and,
notwithstanding anything in this Agreement to the contrary, the proceeds of
which shall be applied to reimburse the Issuing Lender for the amount of the
related drawing and costs and expenses.  If the Borrower has elected to pay the
amount of any such drawing from other sources or funds and shall fail to
reimburse the Issuing Lender as provided in this Section 3.05(a), the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.


(b)           Bond L/Cs.
 
(i)             If the Issuing Lender shall make any payment under a Bond L/C in
response to a Term Drawing and, on the date of such payment, the conditions
precedent set forth in Section 4.03 shall have been fulfilled, then, unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for any such drawing under such Bond L/C from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Loan to the Borrower equal to the principal amount of the Bonds
purchased with the proceeds of such Term Drawing (each such Revolving Loan being
a “Tender Advance Revolving Loan”).  Each Tender Advance Revolving Loan shall
bear interest, initially at the Base Rate plus the Applicable Base Rate Margin
and shall be deemed to be a Base Rate Loan, and thereafter at the Base Rate plus
the Applicable Base Rate Margin or the LIBOR Rate plus the Applicable LIBOR
Margin, as selected by the Borrower in accordance with Section
2.13.  Notwithstanding anything to the contrary set forth in this Agreement,
principal of each Tender Advance Revolving Loan, together with all accrued
interest thereon, shall be due and payable on the earliest to occur of (A) the
Termination Date, (B) the date on which the applicable Pledged Bonds are
redeemed or cancelled, (C) the date on which the applicable Pledged Bonds are
remarketed and (D) the date on which the applicable Letter of Credit is replaced
by a substitute letter of credit.  To the extent that the Administrative Agent
receives interest payable on account of any Pledged Bonds such interest received
shall be applied and credited first against accrued and unpaid interest on the
Tender Advance Revolving Loan that financed the Term Drawing in respect of which
such Pledged Bonds were purchased.
 
(c)           Each Lender acknowledges and agrees that its obligation to fund a
Revolving Loan, including any Tender Advance Revolving Loan, in accordance with
this Section 3.05 and to reimburse the Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the existence of a
Default or an Event of Default other than a Default or Event of Default that the
Issuing Lender had actual knowledge of at the time of the issuance of such
Letter of Credit.


SECTION 3.06       Obligations Absolute. 


The Borrower’s obligations under this Article III (including, without
limitation, the Obligations) shall be absolute and unconditional under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person.  The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s reimbursement obligation under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee, except for such
matters caused by the Issuing Lender’s gross negligence or willful
misconduct.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in ISP 98 or the Uniform
Customs, as the case may be, and, to the extent not inconsistent therewith, the
UCC, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender or Lenders.

 
38

--------------------------------------------------------------------------------

 

SECTION 3.07       Defaulting Lenders.


(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)             Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 3.08; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(a) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (b) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 3.08; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (a) such payment is a payment of the principal amount of any Loans or
participations in L/C Obligations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (b) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and participations in L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or participations in L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 3.07(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 3.07(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(iii)           Certain Fees.


(A)           Each Defaulting Lender shall be entitled to receive the fees set
forth in Section 3.03 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.08.

 
39

--------------------------------------------------------------------------------

 

(B)           With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.08.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 3.07(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


(d)           Termination of Defaulting Lender. The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five (5) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 3.07(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any Lender may have against such Defaulting Lender.

 
40

--------------------------------------------------------------------------------

 

SECTION 3.08       Cash Collateral.


(a)           Subject to Sections 3.07(a)(iv) and (v) hereof, at any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Lender (with a copy
to the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.


(i)             Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (ii) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(ii)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 3.08 or Section
3.07 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(iii)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
3.08 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 3.07 the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.
 
[End of Article III]

 
41

--------------------------------------------------------------------------------

 


ARTICLE IV
CONDITIONS PRECEDENT


SECTION 4.01       Conditions Precedent to the Execution and Delivery of this
Agreement.


The obligation of the Lenders to execute and deliver this Agreement and to issue
Letters of Credit and to make Loans on the Closing Date is subject to the
conditions precedent that the Administrative Agent (and the Lenders, if
applicable) shall have received on or before the Closing Date, the following,
each dated such date, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, with copies for each Lender:


(a)           Agreement.  Receipt by the Administrative Agent of counterparts of
this Agreement, duly executed by the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders;


(b)           Secretary’s Certificate.  Receipt by the Administrative Agent of
(i) a certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (ii) a certificate of
another officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (A) above;


(c)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer or chief financial officer of the Borrower, as applicable, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the Closing Date, all representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except for representations and warranties qualified by
materiality, which shall be true and correct); that the Borrower is not in
violation or aware of any event that would have a Material Adverse Effect on the
business or operation as reflected in the Disclosure Documents; that the
Borrower is not in violation of any of the covenants contained in this Agreement
and the other Loan Documents in any material respect; that, after giving effect
to the transactions contemplated by this Agreement, no Default or Event of
Default has occurred and is continuing; and that the Borrower has satisfied each
of the conditions precedent set forth in this Section 4.01;


(d)           Consents.  Receipt by the Administrative Agent of a written
representation from the Borrower that (i) all governmental, shareholder, member,
partner and third party consents and approvals necessary or, in the reasonable
opinion of the Administrative Agent, desirable, in connection with the
transactions contemplated hereby have been received and are in full force and
effect and (ii) no condition or requirement of law exists which could reasonably
be likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby;


(e)           Proceedings. Receipt by the Administrative Agent of a certificate
from the Borrower certifying that no action, proceeding, investigation,
regulation or legislation has been instituted, or, to the Borrower’s knowledge,
threatened or proposed before any court, government agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of, or which is
related to or arises out of this Agreement or any other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or which, in the
Administrative Agent’s reasonable determination, would prohibit the extension of
Letters of Credit or could reasonably be expected to result in any such
prohibition or a Material Adverse Effect on the Borrower, South Jersey Gas and
the Borrower’s other Subsidiaries, taken as a whole;

 
42

--------------------------------------------------------------------------------

 

(f)           Financial Statements.  Receipt by the Administrative Agent of the
Disclosure Documents and financial statements required pursuant to Section 6.03,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants contained in this
Agreement;


(g)           Good Standing Certificate.  Receipt by the Administrative Agent of
a certificate of good standing for the Borrower, dated on or immediately prior
to the Closing Date, from the Secretary of State of the State of New Jersey;


(h)           Fees.  Receipt by the Administrative Agent and the Lenders of the
fees set forth or referenced in this Agreement and any other accrued and unpaid
fees, expenses or commissions due hereunder (including, without limitation,
legal fees and expenses of counsel to the Administrative Agent), and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges
related to the Loan Documents, in each case which are invoiced on or prior to
the Closing Date;


(i)            Notice required by Section 4.02.  Receipt by the Administrative
Agent of the notice required under Section 4.02;


(j)            Note.  If requested by any Lender, a Note, payable to the order
of such Lender, duly completed and executed by the Borrower;


(k)           Opinions.  Opinions of Cozen O’Connor, counsel to the Borrower, in
substantially the form of Exhibit F hereto, and as to such other matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders, and, in connection with the issuance of
any Bond L/C, other opinions or comfort letters from bond counsel for the
applicable Bonds in such form as is reasonably acceptable to the Administrative
Agent;


(l)            Existing Credit Facility.  Receipt by the Administrative Agent of
confirmation acceptable to the Administrative Agent that all Indebtedness under
the Existing Credit Facility (except for the Existing Letters of Credit), has
been, or will be simultaneously, terminated and indefeasibly paid in full;


(m)          Appointment of Remarketing Agent.  With respect to the issuance of
each Bond L/C, evidence that the remarketing agent for the applicable Bonds
relating to such Bond L/C has acknowledged and accepted in writing its
appointment as remarketing agent with respect to such Bonds; and


(n)           Other.  Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement reasonably satisfactory in form and substance to the Required
Lenders.


SECTION 4.02       Additional Conditions Precedent.


The obligation of the Lenders and the Issuing Lender to (i) make Loans and issue
Letters of Credit, including, without limitation, the making of any Loans, the
incurring of any L/C Obligations or the issuance of any Letters of Credit on the
Closing Date, (ii) Convert a Base Rate Loan into a LIBOR Rate Loan or from a
LIBOR Rate Loan into another LIBOR Rate Loan, (iii) issue the Letters of Credit
upon Application therefor, or (iv) extend the Stated Termination Date, shall be
subject to the further conditions precedent that on the date of such Conversion,
issuance or Extension of the Stated Termination Date, as the case may be:


(a)           The Administrative Agent shall have received a Notice of
Borrowing, Application or Extension Letter, as the case may be, signed by duly
authorized officer of the Borrower, dated such date, stating that:


(i)             The representations and warranties of the Borrower contained in
Section 5.01 of this Agreement are true and correct in all material respects
(except for representations and warranties qualified by materiality, which shall
be true and correct) on and as of the date of the issuance of such Letter of
Credit or the making of such Loan or other Extension of Credit, Conversion, or
Extension of the Stated Termination Date, as applicable, as though made,
Converted, issued or extended, as applicable, on and as of such date, both
before and after giving effect to the issuance of such Letter of Credit, Loan,
Extension of Credit, Conversion, or Extension of the Stated Termination Date, as
applicable, and to the application of the proceeds thereof;

 
43

--------------------------------------------------------------------------------

 

(ii)            Since December 31, 2010, there has been no Material Adverse
Effect, provided, however, that this clause (ii) shall only be applicable to the
initial Extension of Credit and shall not be applicable to any issuance of a
Letter of Credit or making of a Loan or other Extension of Credit, Conversion or
Extension of the Stated Termination Date, occurring on a date after the Closing
Date; and


(iii)           No event has occurred and is continuing, or would result from
the issuance of such Letter of Credit, the making of such Loan or other
Extension of Credit, Conversion or Extension of the Stated Termination Date, as
applicable, or the application of the proceeds thereof, as the case may be,
which constitutes a Default or an Event of Default.


(b)           The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.


(c)            Receipt by the Administrative Agent of a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans that are made on or after the Closing Date are to be disbursed.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Loan or other Extension of
Credit, Conversion, issuance of the Letter of Credit or Extension of the Stated
Termination Date, as applicable, the above statements are true.


SECTION 4.03       Conditions Precedent to Each Tender Advance Revolving Loan.


The obligation of the Lenders to make each Tender Advance Revolving Loan shall
be subject to the condition precedent that, on the date of the related Term
Drawing, the following statements shall be true:
 
(a)           The representations and warranties contained in Section 5.01 of
this Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality, which shall be true and
correct) on and as of the date of such Tender Advance Revolving Loan as though
made on and as of such date, both before and after giving effect to such Tender
Advance Revolving Loan and to the application of the proceeds thereof;
 
(b)           The Bonds to be purchased with the proceeds of the applicable Term
Drawing relating to such Tender Advance Revolving Loan shall simultaneously be
pledged in accordance with the applicable Indenture and Pledge Agreement and
Article VIII hereof; and
 
(c)           No event has occurred and is continuing, or would result from such
Tender Advance Revolving Loan or the application of the proceeds thereof, which
constitutes a Default or an Event of Default.
 
Unless the Borrower shall have previously advised the Lenders in writing that
one or more of the statements contained in clauses (a) and (c) above is no
longer true the Obligors shall be deemed to have represented and warranted, on
the date of any Tender Advance Revolving Loan made by the Banks hereunder, that
on such date the above statements are true.
 
SECTION 4.04       Reliance on Certificates.


Each of the Lenders, the Issuing Lender and the Administrative Agent shall be
entitled to rely conclusively upon the certificates delivered from time to time
by officers of the Borrower as to the names, incumbency, authority and
signatures of the respective Persons named therein until such time as the
Administrative Agent may receive a replacement certificate, in form reasonably
acceptable to the Administrative Agent, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on its
behalf.


[End of Article IV]

 
44

--------------------------------------------------------------------------------

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES


SECTION 5.01       Representations and Warranties of the Borrower


.  The Borrower hereby represents and warrants as follows:


(a)           Each of the Borrower and its Subsidiaries is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable and is duly
qualified to do business in, and is in good standing in, all other jurisdictions
where the nature of its business or the nature of property owned or used by it
makes such qualification necessary, except where such failure would not result
in a Material Adverse Effect.  Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.


(b)           The execution, delivery and performance by the Borrower and, where
applicable, each Subsidiary of this Agreement, each Loan Document and each
Related Document to which it is a party are within the Borrower’s or such
Subsidiary’s corporate (or other applicable) powers, have been duly authorized
by all necessary corporate (or other applicable) action, do not contravene (i)
the Borrower’s or such Subsidiary’s certificate of incorporation (or other
applicable formation document or operating agreement), (ii) any law, rule or
regulation applicable to the Borrower or such Subsidiary or (iii) any
contractual or legal restriction binding on or affecting the Borrower or such
Subsidiary, and will not result in or require the imposition of any lien or
encumbrance on, or security interest in, any property (including, without
limitation, accounts or contract rights) of the Borrower or its Subsidiaries,
except as provided in this Agreement and any other the Loan Document or Related
Document.


(c)           No Governmental Action is required for the execution or delivery
by the Borrower or its Subsidiaries of this Agreement, any other Loan Document
or any Related Document to which it is a party or for the performance by the
Borrower or its Subsidiaries of its obligations under this Agreement, any other
Loan Document or any Related Document to which it is a party other than those
which have previously been duly obtained, are in full force and effect, are not
subject to any pending or, to the knowledge of the Borrower, threatened appeal
or other proceeding seeking reconsideration and as to which all applicable
periods of time for review, rehearing or appeal with respect thereto have
expired.


(d)           This Agreement and each Loan Document and Related Document to
which the Borrower or any Subsidiary is a party is a legal, valid and binding
obligation of the Borrower or Subsidiary party thereto, enforceable against the
Borrower or applicable Subsidiary in accordance with its terms subject to the
effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws of general application affecting rights and
remedies of creditors generally.


(e)           Except as disclosed in the Disclosure Documents, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that has a reasonable possibility of
resulting in a Material Adverse Effect.


(f)           The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2010, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Lender, fairly present in
all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied.  Since December 31,
2010, there has been no Material Adverse Effect, or material adverse change in
the facts and information regarding such entities as represented to the Closing
Date.


(g)           The issuance of, and the existence of, the Letters of Credit, the
making of Loans and the other Extensions of Credit and the use of the proceeds
thereof will comply with all provisions of Applicable Law in all material
respects.

 
45

--------------------------------------------------------------------------------

 

(h)           Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


(i)            Intentionally Deleted.


(j)            Neither the Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any drawing on the Letters of
Credit, any Loan or any other Extension of Credit will be used to buy or carry
any margin stock or to extend credit to others for the purpose of buying or
carrying any margin stock.


(k)           Compliance with ERISA as follows:


(i)            The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect.  Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made.  No liability has been incurred by the Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;


(ii)            Except where failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;


(iii)           Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has:  (A) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, or (C) failed to make a required contribution or
payment to a Multiemployer Plan;


(iv)           No Termination Event has occurred or is reasonably expected to
occur;


(v)            Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, no proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the knowledge of
the Borrower, threatened concerning or involving any (A) employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C)
Multiemployer Plan.


(l)            The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that the
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.

 
46

--------------------------------------------------------------------------------

 

(m)           No event has occurred or is continuing which constitutes a Default
or an Event of Default, or which constitutes, or which with the passage of time
or giving of notice or both would constitute, a default or event of default by
the Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.


(n)           As of the Closing Date, the Borrower and each of its Subsidiaries
will be Solvent.


(o)           As of the Closing Date, the capitalization of the Borrower and
each Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto.  All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable.  Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of the Borrower or any Subsidiary of the Borrower or are otherwise
exercisable by any Person.


(p)           The Borrower and each Subsidiary of the Borrower has good and
marketable title to all material assets and other property purported to be owned
by it.


(q)           None of the properties or assets of the Borrower is subject to any
Lien, except Permitted Liens.


(r)            All written information, reports and other papers and data
produced by or on behalf of the Borrower and furnished to the Administrative
Agent and the Lenders in connection with the matters covered by this Agreement
were, at the time the same were so furnished, complete and correct in all
material respects.  No document furnished or written statement made to the
Administrative Agent or the Lenders by the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any other Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of the Borrower or its Subsidiaries or omits or will omit
to state a fact necessary in order to make the statements contained therein not
misleading.


(s)           The performance of this Agreement and the transactions
contemplated herein will not affect the status of any Bonds as being exempt from
Federal income tax under the Code.


(t)            All Bonds have been duly authorized, authenticated, issued and
delivered and are the legal, valid and binding obligations of the issuer of such
Bonds, subject to the effect of bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar laws of general application
affecting rights and remedies of creditors generally, and are not in default.


(u)           None of the Borrower, any Subsidiary, or any Affiliate of the
Borrower: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.  The Lenders hereby notify the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) (signed into law October 26, 2001) (the “Patriot Act”), they are
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lenders to identify the Borrower in accordance
with the Patriot Act.


(v)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, all
properties now or in the past owned, leased or operated by the Borrower and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws;

 
47

--------------------------------------------------------------------------------

 

(w)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, to the
knowledge of the Borrower and its Subsidiaries, the Borrower and each Subsidiary
thereof and such properties and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof;


(x)            Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, neither
the Borrower nor any Subsidiary thereof has received any written or verbal
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;


(y)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, to the
knowledge of the Borrower and its Subsidiaries, Hazardous Materials have not
been disposed of, on or transported to or from the properties now or in the past
owned, leased or operated by the Borrower or any Subsidiary thereof in violation
of, or in a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws;


(z)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, no
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of the Borrower, threatened, under any Environmental Law to which
the Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and


(aa)          Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, there has
been no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.


[End of Article V]

 
48

--------------------------------------------------------------------------------

 

ARTICLE VI
COVENANTS OF THE COMPANY


SECTION 6.01       Affirmative Covenants.


Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments terminated, the Borrower will, and will cause each of
its Subsidiaries, unless the Required Lenders shall otherwise consent in
writing, to:


(a)           Preservation of Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to have, a Material Adverse Effect.


(b)           Maintenance of Properties, Etc.  Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Effect.


(c)           Ownership.  Cause the Borrower to own, at all times, 100% of the
Capital Stock having voting rights of South Jersey Gas.


(d)           Compliance with Material Contractual Obligations, Laws,
Etc.  Comply, and cause each of its Subsidiaries to comply, with the
requirements of all material contractual obligations and all applicable laws,
rules, regulations and orders, the failure to comply with which could reasonably
be expected to result in a Material Adverse Effect, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent diligently contested in good faith and by appropriate proceedings
and for which adequate reserves for the payment thereof have been established,
and complying with the requirements of all applicable Environmental Laws, and
other health and safety matters.


(e)           Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.


(f)            Visitation Rights; Keeping of Books.  At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 5.01(f) hereof.


(g)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.


(h)           Use of Proceeds.  Use the proceeds of the facility created by this
Agreement solely for the following purposes: (i) on the Closing Date, the
repayment in full of all loans or reimbursement obligations under the Existing
Credit Facility; and (ii) on and after the Closing Date, general corporate
purposes, including, without limitation, issuance of Letters of Credit to
support certain taxable and tax-exempt bonds, and working capital needs of the
Borrower, or its Subsidiaries.

 
49

--------------------------------------------------------------------------------

 

(i)            Loan Documents.   Perform and comply in all material respects
with each of the provisions of each Loan Document to which it is a party.


(j)            Risk Management.  Perform and comply in all material respects,
and require its Subsidiaries to perform and comply in all material respects,
with any risk management policies developed by the Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.


(k)           Redemption or Defeasance of Bonds.  Use its best efforts to cause
the applicable Bond L/C to be surrendered for cancellation to the Issuing Lender
upon redemption or defeasance of all of the applicable Bonds for which such Bond
L/C was issued.


(l)            Registration of Bonds.  Cause all Bonds which it acquires, or
which it has had acquired for its account, to be registered forthwith in
accordance with the applicable Indenture and Pledge Agreement and Article VIII
hereof.


(m)           OFAC Compliance.  Comply with any obligations that it may have
under the  Patriot Act, all laws and executive orders administered by OFAC and
all regulations promulgated and executive orders having the force of law issued
pursuant thereto, as amended or supplemented from time to time (collectively,
“AML and Anti-Terrorist Acts”).  In the event that the Borrower becomes aware
that it is not in compliance with any applicable AML and Anti-Terrorist Acts,
the Borrower shall notify the Administrative Agent and diligently take all
actions required thereunder to become compliant.


(n)           Further Assurances.  At the expense of the Borrower, promptly
execute and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to enforce the terms and provisions of this Agreement and
the Loan Documents and to exercise their rights and remedies hereunder.  In
addition, the Borrower will use all reasonable efforts to duly obtain
Governmental Actions required from time to time on or prior to such date as the
same may become legally required, and thereafter to maintain all such
Governmental Actions in full force and effect, except where such failure would
not result in a Material Adverse Effect.


(o)           Compliance with ERISA.  (i) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (y) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.


(p)           Environmental Notices. The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting its properties
or, to the extent the Borrower has actual notice thereof, any adjacent property,
and all facts, events or conditions that could lead to any of the foregoing;
provided that the Borrower shall not be required to give such notice unless it
reasonably believes that any of the foregoing, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


(q)           Environmental Matters. Except where it could not reasonably be
expected to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 
50

--------------------------------------------------------------------------------

 

(r)           Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the Borrower will promptly investigate the extent of, and comply
in all material respects with all applicable Federal, state and local statutes,
rules, regulations, orders and other provisions of law relating to Hazardous
Materials, air emissions, water discharge, noise emission and liquid disposal,
and other environmental, health and safety matters, other than those the
noncompliance with which would not have a Material Adverse Effect.


SECTION 6.02       Negative Covenants.


Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, the Borrower will not, and
will not cause or permit any of its Subsidiaries, without the written consent of
the Required Lenders, to:


(a)           Liens, Etc.  Except as permitted in Section 6.02(c), create,
incur, assume, or suffer to exist, or permit any of its Subsidiaries to create,
incur, assume, or suffer to exist, any Lien other than Permitted Liens.


(b)           Indebtedness.  Create or suffer, or permit any Subsidiary to
create or suffer, to exist any Indebtedness except for Permitted Indebtedness.


(c)           Obligation to Ratably Secure.  Except as permitted by Section
6.02(a), create or suffer to exist, or permit any of its Subsidiaries to create
or suffer to exist, any Lien other than a Permitted Lien, in each case to secure
or provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Borrower shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and Required Lenders, equally and
ratably secured the Obligations of the Borrower under this Agreement by a Lien
acceptable to the Administrative Agent and Required Lenders, and (ii) caused the
creditor or creditors, as the case may be, in respect of such Indebtedness to
have entered into an intercreditor agreement in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.


(d)           Mergers, Etc.  Merge or consolidate with or into any Person, or
permit any of its Subsidiaries to do so, except that (i) any Subsidiary of the
Borrower may merge or consolidate with or into, any other Subsidiary of the
Borrower and (ii) any Subsidiary of the Borrower may merge or consolidate with
and into the Borrower; provided, that the Borrower is the surviving corporation;
provided, further, that in each case, immediately after giving effect to such
proposed transaction, no Event of Default or Default would exist.


(e)           Sale of Assets, Etc.  Sell, transfer, lease, assign or otherwise
convey or dispose, or permit any Subsidiary to sell, transfer, lease, assign or
otherwise convey or dispose, of assets (whether now owned or hereafter
acquired), in any single transaction or series of transactions, whether or not
related having an aggregate book value in excess of 10% of the Consolidated
assets of the Borrower and its Consolidated Subsidiaries, except for
dispositions of capital assets in the ordinary course of business as presently
conducted.


(f)            Restricted Investments.  Other than in the ordinary course of
business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.


(g)           New Business.  Permit the Borrower or any of its Subsidiaries to
enter into any business, in any material respect, which is not similar to that
existing on the Closing Date.


(h)           Distributions.  Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock without in each instance obtaining the prior written consent
of the Required Lenders; provided, that (i) any Subsidiary of the Borrower may
pay regularly scheduled dividends or make other distributions to the Borrower;
and (ii) if no Default or Event of Default exists or would result therefrom, the
Borrower may pay distributions or dividends in either cash or Capital Stock or
may redeem or otherwise acquire Capital Stock.

 
51

--------------------------------------------------------------------------------

 

(i)            Constituent Documents, Etc.  Change in any material respect the
nature of its certificate of incorporation, by-laws, or other similar documents,
or accounting policies or accounting practices (except as required or permitted
by the Financial Accounting Standards Board or GAAP).


(j)            Fiscal Year.  Change its Fiscal Year.


(k)           Certain Tax Matters. Invest, or cause the investment of, the
proceeds of any Bonds supported by a Bond L/C in any way that would violate the
Code or cause such Bonds to be “arbitrage bonds” or knowingly take any action or
omit to take any action if such action or omission would adversely affect the
exclusion of interest on such Bonds from the gross income of the holders thereof
for federal income tax purposes.


SECTION 6.03       Reporting Requirements.


So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, provide to the Administrative Agent:


(a)           as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of the Borrower,
a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10-Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit H, of the chief financial
officer or the treasurer of the Borrower (A) demonstrating and certifying
compliance by the Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;


(b)           as soon as available and in any event within one hundred five
(105) days after the end of each fiscal year of the Borrower, a copy of the
annual report for such year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10-K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit H, of the chief financial officer
or the treasurer of the Borrower (A) demonstrating and certifying compliance by
the Borrower with the covenants set forth in Section 6.04 and (B) stating that
no Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;


(c)           as soon as possible and in any event within five (5) days after
the occurrence of each Event of Default and each Default known to the Borrower,
a statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;


(d)           upon the Borrower obtaining knowledge of the following, the
Borrower will give written notice to the Administrative Agent promptly (and in
any event within ten Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;

 
52

--------------------------------------------------------------------------------

 

(e)            as soon as possible and in any event within five (5) days after
the Borrower becomes aware of the occurrence thereof, notice of all actions,
suits, proceedings or other events (A) of the type described in Section 5.01(e)
or (B) for which the Administrative Agent or the Lenders will be entitled to
indemnity under Section 10.05;


(f)            as soon as possible and in any event within five (5) days after
the sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;


(g)           as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;


(h)           from time to time and promptly upon each request, information with
respect to the Borrower as a Lender may reasonably request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001); and


(i)             promptly, upon knowledge of any change in the Debt Rating, a
certificate stating that the Debt Rating has changed with evidence of the new
Debt Rating;


Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender.  Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder that have
been approved by the Borrower in writing including via electronic transmission
(collectively, “Informational Materials”) by posting the Informational Materials
on SyndTrak Online or another similar electronic means (collectively, the
“Electronic Means”) and (b) certain prospective Lenders (“Public Lenders”) may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Borrower or
its Affiliates or any of their respective securities, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities.  Lenders will assume that all Informational Materials, other than
publicly available Informational Materials filed pursuant to the Exchange Act or
posted on Borrower’s website, include MNPI.  The Borrower hereby agrees that in
the event any Informational Materials will not contain MNPI, Borrower will
notify Administrative Agent in writing (except with respect to Informational
Materials filed pursuant to the Exchange Act, or posted on Borrower’s website,
which shall be deemed public) and the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lender and the Lenders to treat
such Informational Materials as not containing any MNPI (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Informational Materials constitute Information, such
Information shall be treated as set forth in Section 10.16 hereof). Before
distribution of any Informational Materials (a) to prospective Private Lenders,
Borrower shall provide the Administrative Agent with written authorization
(including email) authorizing the dissemination of the Informational Materials
and (b) to prospective Public Lenders, Borrower shall provide the Administrative
Agent with written authorization (including email) authorizing the dissemination
of the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.

 
53

--------------------------------------------------------------------------------

 

SECTION 6.04       Financial Covenants.


So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis to
Consolidated Total Capitalization of not more than 0.65 to 1.0.
 
[End of Article VI]

 
54

--------------------------------------------------------------------------------

 


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.01       Events of Default. 


Each of the following events should they occur and be continuing shall
constitute an “Event of Default”:


(a)           The Borrower shall fail to pay (i) any amount of principal when
the same becomes due and payable or (ii) any interest, fees or any other amount
payable hereunder within five (5) Business Days of when the same becomes due and
payable; or


(b)           Any representation or warranty made by or on behalf of the
Borrower or any Subsidiary in this Agreement, any Loan Document or any Related
Document or by or on behalf of the Borrower or any Subsidiary (or any of their
officers) in connection with this Agreement, any Loan Document or any Related
Document shall prove to have been incorrect in any material respect when made or
deemed made; or


(c)           The Borrower shall fail (i) to perform or observe any term,
covenant or agreement contained in Section 6.01(a), (c), (e), (g), (h), (i)
or  (j), Section 6.02(a), (b), (c), (d), (e), (f), (g), (h), or (j), Section
6.03 or Section 6.04, or (ii) to perform or observe any other term, covenant or
agreement contained in this Agreement (other than obligations specifically set
forth elsewhere in this Section 7.01) on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or


(d)           The Borrower or any Significant Subsidiary thereof shall fail to
pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $25,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or


(e)           The Borrower or any Significant Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors, or any proceeding shall be instituted by or against the
Borrower or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or the
Borrower or a Significant Subsidiary thereof shall consent to or acquiesce in
any such proceeding; or the Borrower or a Significant Subsidiary thereof shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or


(f)           Any judgments or orders for the payment of money in excess of
$25,000,000 (in the aggregate) shall be rendered against the Borrower or any
Significant Subsidiary thereof and either (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment or order or (ii) there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 
55

--------------------------------------------------------------------------------

 

(g)           The obligations of the Borrower or any Subsidiary under this
Agreement, any other Loan Document or any Related Document shall become
unenforceable, or the Borrower or any Subsidiary, or any court or governmental
or regulatory body having jurisdiction over the Borrower or any Subsidiary,
shall so assert in writing or the Borrower or any Subsidiary shall contest in
any manner the validity or enforceability thereof; or


(h)           The occurrence of a Termination Event; or


(i)            Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or


(j)            An “Event of Default” or “Default” under the SJG Credit
Agreement; or


(k)           Any “Event of Default” under and as defined in any applicable
Indenture or Related Document.


(l)            A Change in Control shall occur.


SECTION 7.02 Upon an Event of Default.


Upon the occurrence of an Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:


(a)           Acceleration; Termination of Credit Facility.  (i) Declare the
principal of and interest on the L/C Obligations, the Loans, the Notes and the
other Obligations (except for Hedging Obligations, which shall be governed by
the terms and conditions of the documents controlling such obligations) at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement to the contrary
notwithstanding, (ii) terminate the Commitments and any right of the Borrower to
request Letters of Credit, Loans or other Extensions of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in Section
7.01(e), the Commitments shall be automatically terminated and all Obligations
(except for Hedging Obligations, which shall be governed by the terms and
conditions of the documents controlling such obligations) shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding, (iii) by notice to the
Borrower, declare the obligation of the Issuing Lender to amend or extend any
Bond L/Cs to be terminated, whereupon the same shall forthwith terminate, (iv)
give notice (or, in the case of the Administrative Agent, cause the Issuing
Lender to give notice) to the applicable Trustee for each series of Bonds then
outstanding (A) directing a mandatory purchase of the Bonds as provided in the
applicable sections of the applicable Indenture, (B) that the interest component
of the Bond L/Cs will not be reinstated, and/or (C) as provided in the
applicable Indenture to declare the principal of all related Bonds then
outstanding to be immediately due and payable.


(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 7.02(a), require the Borrower at such time to
deposit in a cash collateral account with the Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations.  After all such Letters of Credit shall have expired or been
fully drawn upon, and all Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the Borrower.

 
56

--------------------------------------------------------------------------------

 

SECTION 7.03       Rights and Remedies Cumulative; Non-Waiver; Etc.


The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.


[End of Article VII]

 
57

--------------------------------------------------------------------------------

 



ARTICLE VIII
PLEDGED BONDS


SECTION 8.01       Pledge.


The Borrower hereby pledges, assigns, hypothecates and transfers to the
Administrative Agent for the benefit of the Lenders all of the Borrower's right,
title and interest in and to all Tendered Bonds as delivered from time to time
by the holders thereof which were not remarketed on the applicable date the
Tendered Bonds were tendered by the holders thereof and for which a Term Drawing
was made by the Issuing Lender (the “Pledged Bonds”), and hereby grants to the
Administrative Agent for the benefit of the Lenders a first lien on, and
security interest in, its right, title and interest in and to each of the
Pledged Bonds, the interest thereon and all proceeds thereof, as collateral
security for the prompt and complete payment when due from time to time by the
Borrower (by acceleration, at stated maturity or otherwise) of all obligations
to the Administrative Agent, the Issuing Lender and the Lenders hereunder.  The
Borrower hereby authorizes the Tender Agent for such Pledged Bonds to deliver or
cause to be delivered to the Administrative Agent or its designated agent, and
registered in the name of the Tender Agent, or such other Person as the
Administrative Agent shall elect, as pledgee, all Pledged Bonds.  The Pledged
Bonds shall upon payment of the related Tender Advance Revolving Loan in
accordance with this Agreement be released and delivered to the Tender Agent as
provided in the applicable Indenture, Pledge Agreement and Tender Agency
Agreement and the Administrative Agent shall take all actions necessary to
effectuate such release and delivery.  The Pledged Bonds and the proceeds
thereof shall serve as security for the payment and performance when due of all
Tender Advance Revolving Loans made with respect to such Pledged Bonds.  The
Borrower shall deliver, or cause to be delivered, the Pledged Bonds to the
Tender Agent or to another pledge agent designated by the Administrative Agent
immediately upon receipt thereof or, in the case of Pledged Bonds held under a
book-entry system administered by The Depository Trust Company, New York, New
York (or any other clearing corporation), the Borrower shall cause the Pledged
Bonds to be reflected on the records of the Depository Trust Company (or such
other clearing corporation) as a position held by the Administrative Agent (or a
pledge agent acceptable to the Administrative Agent) as a Depository Trust
Company participant (or a participant in such other clearing corporation) and
the Administrative Agent (or its pledge agent) shall reflect on its records that
the Pledged Bonds are owned beneficially by the Borrower subject to the pledge
in favor of the Administrative Agent.


SECTION 8.02       Interest on the Bonds.


If, while the Administrative Agent or its designated agent holds Pledged Bonds,
the Borrower shall receive any interest payment in respect of such Pledged
Bonds, the Borrower agrees to accept the same as agent for the Administrative
Agent and to hold the same in trust on behalf of the Administrative Agent and to
deliver the same forthwith to the Administrative Agent.  All sums of money so
paid in respect of such Pledged Bonds that were received by the Borrower and
paid to the Administrative Agent, or that shall be received directly by the
Administrative Agent (or its designated agent), shall be credited as provided in
Section 3.05(b)(i).


SECTION 8.03       Rights with respect to Pledged Bonds.


The Administrative Agent shall not be liable for failure to realize upon the
Pledged Bonds or any collateral security or guarantee therefor, or any part
thereof, or for any delay in so doing, nor shall it be under any obligation to
take any action whatsoever with regard thereto.  If an “Event of Default” has
occurred and is continuing under the Indenture under which the Pledged Bonds
were issued, the Administrative Agent may (or shall at the request of the
Required Lenders) thereafter without notice exercise all rights, privileges or
options pertaining to any Pledged Bonds as if it were the absolute owner
thereof, upon such terms and conditions as it may determine, all without
liability except to account to the Borrower for property actually received by
it.  In addition to the rights and remedies granted to it in this Agreement and
in any other instrument or agreement securing, evidencing or relating to any of
the reimbursement obligations hereunder, the Administrative Agent or its
designated agent shall be entitled to exercise all the rights and remedies of a
secured party under the Uniform Commercial Code of the State of New York.  The
Borrower shall be liable for the deficiency if the proceeds of any sale or other
disposition of the Pledged Bonds and collateral security granted to the
Administrative Agent in connection herewith are insufficient to pay all Tender
Advance Revolving Loans and amounts related thereto with respect to such Pledged
Bonds and to which the Administrative Agent, the Issuing Lender and the Lenders
are entitled, and for the reasonable fees of any attorneys employed by the
Administrative Agent to collect such deficiency.  The Administrative Agent shall
have no duty to exercise any of the aforesaid rights, privileges or options and
shall not be responsible for any failure to do so or delay in so doing.

 
58

--------------------------------------------------------------------------------

 

SECTION 8.04       No Disposition of Pledged Bonds by Borrower.


Except as contemplated herein, without the prior written consent of the
Administrative Agent, the Borrower agrees that it will not sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Bonds, nor will it create, incur or permit to exist any pledge,
lien, mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the Pledged Bonds, or any interest therein,
or any proceeds thereof, except for the lien and security interest provided for
by this Agreement and the Indenture under which the Pledged Bonds were issued.


SECTION 8.05       Disposition of Pledged Bonds by Administrative Agent.


The Borrower further agrees to do or cause to be done all such other reasonable
acts and things as may be necessary to make any disposition or sale of any
portion or all of the Pledged Bonds by the Administrative Agent permitted by
this Agreement valid and binding and in compliance with applicable law, all at
the Borrower’s expense.


SECTION 8.06       Valid Perfected First Lien.


The Borrower covenants that the pledge, assignment and delivery of the Pledged
Bonds under this Agreement will create a valid, perfected, first priority
security interest in all right, title or interest of the Borrower in or to such
Pledged Bonds and the proceeds thereof, subject to no prior pledge, lien,
mortgage, hypothecation, security interest, charge, option or encumbrance or to
any agreement purporting to grant to any third party a security interest in the
property or assets of the Borrower which would include the Pledged Bonds and the
proceeds thereof.  The Borrower covenants and agrees that it will defend the
Administrative Agent’s right, title and security interest in and to the Pledged
Bonds and the proceeds thereof against the claims and demands of all persons
whomsoever.


SECTION 8.07       Release of Pledged Bonds.


Pledged Bonds, or such portion thereof, shall be released from the security
interest created under this Agreement to the extent of and upon satisfaction in
accordance with this Agreement of the Tender Advance Revolving Loans and amounts
related thereto with respect to such Pledged Bonds.


[End of Article VIII]

 
59

--------------------------------------------------------------------------------

 

ARTICLE IX
THE ADMINISTRATIVE AGENT


SECTION 9.01       Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.


SECTION 9.02       Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


SECTION 9.03       Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Issuing Lender.

 
60

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 9.04       Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


SECTION 9.05       Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the facilities created under this Agreement as well as activities
as Agent.


SECTION 9.06       Resignation of Administrative Agent.


(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 
61

--------------------------------------------------------------------------------

 

(b)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


SECTION 9.07       Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 9.08       No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, joint book runners, lead manager, arrangers,
lead arrangers or co-arrangers listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swingline Lender or the Issuing Lender
hereunder.


[End of Article IX]


 
62

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS


SECTION 10.01       Amendments, Etc.


No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, except as otherwise
provided in Section 2.18, no such waiver and no such amendment, supplement or
modification shall (a) extend the Stated Expiration Date, the Termination Date
or the maturity of any Loan or unreimbursed drawing, or reduce the rate or
extend the time of payment of interest in respect thereof, or reduce any fee
payable to any Lender hereunder or extend the time for the payment thereof or
change the amount of any Lender’s Commitment, in each case without the written
consent of all the Lenders, (b) amend, modify or waive any provision of this
Section 10.01 or Section 10.09(d) or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, (c) amend, modify or waive any
provision of Article IX without the written consent of the Administrative Agent,
(d) waive, modify or eliminate any of the conditions precedent specified in
Article IV, in each case without the written consent of all the Lenders, (e)
forgive principal, interest, fees or other amounts payable hereunder without the
written consent of all the Lenders, (f) release the Pledged Bonds or any portion
thereof except in accordance with the terms of Article VIII without the written
consent of all the Lenders, (g) waive any requirement for the release of
collateral without the written consent of all the Lenders or (h) amend or modify
the definition of Swingline Commitment without the written consent of all the
Lenders.


SECTION 10.02       Notices, Etc.


All notices and other communications provided for hereunder shall be in writing
(including telegraphic communication) and mailed, telecopied, telegraphed or
delivered as follows:


The Borrower:
 
South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention:  Stephen H. Clark
Telecopy No.:  (609) 561-8225
 
With a copy to:
 
Cozen O’Connor
The Atrium
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention:  Richard J. Busis, Esq.
Telecopy No.:  (215) 665-2013


The Administrative Agent or Swingline Lender:
 
Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication Agency Services
Telephone:  704-590-2706
Telecopy:  704-590-2790

 
63

--------------------------------------------------------------------------------

 

With a copy to:
 
Wells Fargo Bank, National Association
                        301 S. College St., TW15
                        Charlotte, NC 28288
                        MAC:  D1053-150
                        Attention:  Allison Newman
Telephone:  704-383-5260
Telecopy:  704-383-6647


With a copy to:
 
Alston & Bird LLP
101 South Tryon Street
Suite 4000
Charlotte, North Carolina 28280-4000
Attention:  Paul S. Donohue, Esq.
Telecopy No.: (704) 444-1111
 
The Issuing Lender:
 
Wells Fargo Bank, National Association
                                301 South College St., 15th Floor
                                MAC:  D1053-153
Charlotte, NC 28288
Attention:  Elaine Shue
Telephone:  704-715-3133
Telecopy:  704-715-0358


With a copy to:
 
Alston & Bird LLP
101 South Tryon Street
Suite 4000
Charlotte, North Carolina 28280-4000
Attention:  Paul S. Donohue, Esq.
Telecopy No.: (704) 444-1111


and if to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices and
communications shall, when mailed, be effective three (3) days after being
deposited in the mails or when sent by telecopy or telex or delivered to the
telegraph company, respectively, addressed as previously aforesaid.
 
SECTION 10.03       No Waiver; Remedies.


No failure on the part of the Administrative Agent, the Issuing Lender or any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


SECTION 10.04       Set-off.


(a)           If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender, the Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, the Issuing Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or  the Issuing Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, the Issuing Lender or their
respective Affiliates may have; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.07 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have.  Each Lender and the Issuing Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 
64

--------------------------------------------------------------------------------

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


SECTION 10.05       Indemnification.


The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), Arrangers, each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, any and all losses, claims (including, without limitation,
any Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related reasonable out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any Subsidiary thereof, or any Environmental Claim
related in any way to the Borrower or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by the U.S. Department of the Treasury’s Office of Foreign Assets
Control), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of an Indemnitee or (y) result from a claim brought by the Borrower
or any Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 
65

--------------------------------------------------------------------------------

 


Nothing in this Section 10.05 is intended to limit the Borrower’s obligations
contained in Article II.  Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 10.05 shall survive the payment in full of
amounts payable pursuant to Article II and Article III and the termination of
the Commitments.


SECTION 10.06       Liability of the Lenders.


The Borrower assumes all risks of the acts or omissions of each beneficiary or
transferee of the Letters of Credit with respect to their use of the Letters of
Credit.  None of the Issuing Lender, the Administrative Agent, the Lenders nor
any of their respective officers or directors shall be liable or responsible
for: (a) the use which may be made of the Letters of Credit or any acts or
omissions of each beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents which do not comply with the terms of the
Letters of Credit, including failure of any documents to bear any reference or
adequate reference to the Letters of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under the Letters of Credit,
except that the Borrower shall have a claim against the Issuing Lender and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (i) the Issuing Lender’s willful misconduct or gross
negligence in determining whether documents presented under the Letters of
Credit are genuine or comply with the terms of the Letters of Credit or (ii) the
Issuing Lender’s willful or grossly negligent failure, as determined by a court
of competent jurisdiction, to make lawful payment under the Letters of Credit
after the presentation to it of a certificate strictly complying with the terms
and conditions of the Letters of Credit.  In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept original or facsimile (including
telecopy) certificates presented under the Letters of Credit that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.


SECTION 10.07       Costs, Expenses and Taxes.


The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Letters of Credit, the Loans, the other
Extensions of Credit and any other documents which may be delivered in
connection with this Agreement, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent and the
Issuing Lender incurred in connection with the preparation and negotiation of
this Agreement, the Letters of Credit, the Loans, the other Extensions of Credit
and any document delivered in connection therewith and all reasonable costs and
expenses incurred by the Administrative Agent (and, in the case of clause (iii)
or (iv) below, any Lender) (including reasonable fees and out of pocket expenses
of counsel) in connection with (i) with the use of Intralinks Inc., SyndTrak or
other similar information transmission systems in connection with the Loan
Documents, (ii) the transfer, drawing upon, change in terms, maintenance,
renewal or cancellation of this Agreement, the Letters of Credit, the Loans and
the other Extensions of Credit, (iii) any and all amounts which the
Administrative Agent or any Lender has paid relative to the Administrative
Agent’s or such Lender’s curing of any Event of Default resulting from the acts
or omissions of the Borrower under this Agreement, any other Loan Document or
any Related Document, (iv) the enforcement of, or protection of rights under,
this Agreement, any other Loan Document or any Related Document (whether through
negotiations, legal proceedings or otherwise), (v) any action or proceeding
relating to a court order, injunction, or other process or decree restraining or
seeking to restrain the Issuing Lender from paying any amount under the Letters
of Credit or (vi) any waivers or consents or amendments to or in respect of this
Agreement, the Letters of Credit, the Loans or the other Extensions of Credit
requested by the Borrower.  In addition, the Borrower shall pay any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing and recording of this Agreement, the
Letters of Credit, the Loans, the other Extensions of Credit or any of such
other documents, and agree to save the Issuing Lender, the Administrative Agent
and the Lenders harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and
fees.  Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower, the Administrative
Agent, the Lenders and the Issuing Lender contained in this Section shall
survive the payment in full of the Obligations and the termination of the
Commitments.

 
66

--------------------------------------------------------------------------------

 

SECTION 10.08       [Reserved.]


SECTION 10.09       Benefit of Agreement.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

 
67

--------------------------------------------------------------------------------

 

(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)          In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 10.05 and 10.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 
68

--------------------------------------------------------------------------------

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.17 and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.04 as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  No
Participant shall be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.17
as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


SECTION 10.10       Severability.


Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.


SECTION 10.11       Governing Law.


This agreement shall be governed by, and construed in accordance with, the laws
of the state of New York.
 
 
69

--------------------------------------------------------------------------------

 


SECTION 10.12       Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


SECTION 10.13       Submission To Jurisdiction; Waivers.


The Borrower hereby irrevocably and unconditionally:


(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;


(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and


(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.


This Section 10.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
 
SECTION 10.14       Acknowledgments.


The Borrower hereby acknowledges:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and other Loan Documents;


(b)           neither the Administrative Agent, the Issuing Lender nor any
Lender has a fiduciary relationship to the Borrower, and the relationship
between the Administrative Agent, the Issuing Lender and any Lender, on the one
hand, and the Borrower on the other hand, is solely that of debtor and creditor;
and


(c)           no joint venture exists between the Borrower and the
Administrative Agent, the Issuing Lender or any Lender.


SECTION 10.15       Waivers of Jury Trial.


To the fullest extent permitted by Applicable Law, each of the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any other Loan Document and for any counterclaim
therein.  This Section 10.15 shall not be construed to confer a benefit upon, or
grant a right or privilege to, any person other than the parties hereto.


SECTION 10.16       Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below) and use it
only for purposes of this Agreement, the Loan Documents and the transactions
contemplated hereby and thereby, or for any other reason relating to this
Agreement, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives for the purpose of evaluating,
negotiating or entering into transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower and such source is not known by the Person receiving such
Information to be in violation of this Section 10.16 or (j) to governmental
regulatory authorities in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  For purposes of this Section, “Information” means all information
received from or on behalf of the Borrower or any Subsidiary thereof relating to
the Borrower or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Lender on a nonconfidential basis without breach of
this Section 10.16 prior to disclosure by the Borrower or any Subsidiary
thereof; provided that, in the case of information received from the Borrower or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Each of the Administrative Agent, the Issuing Lender, the Lenders
and Participants shall promptly notify the Borrower of its receipt of any
subpoena or similar process or authority, unless prohibited therefrom by the
issuing Person.

 
70

--------------------------------------------------------------------------------

 

SECTION 10.17       Execution in Counterparts.


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.


[SIGNATURE PAGES FOLLOW]

 
71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, as Issuing Lender, as Swingline Lender and as a Lender
             
By:
/s/ Allison Newman
   
Name: Allison Newman
   
Title:   Director

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SOUTH JERSEY INDUSTRIES, INC.
             
By:
/s/ Stephen H. Clark
   
Name: Stephen H. Clark
   
Title:   Treasurer

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
CITIZENS BANK OF PENNSYLVANIA,
 
as a Lender
             
By:
/s/ Jon H. Sprogell
  Name:  Jon H. Sprogell   Title:    SVP

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
             
By:
/s/ Nancy R.  Barwig
  Name:  Nancy R. Barwig   Title:    Credit Executive

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
             
By:
/s/ Denise D. Killen
  Name:  Denise D. Killen   Title:    Senior Vice President

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.,
 
as a Lender
             
By:
/s/ Kenneth G. Wood
  Name:  Kenneth G. Wood   Title:    Senior Vice President, CPO

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
CAPITAL ONE, N.A.,
 
as a Lender
             
By:
/s/ Jeffrey Martorana
  Name: Jeffrey Martorana   Title:   Vice President

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
TD BANK, N.A.,
 
as a Lender
             
By:
/s/ Ted Hopkinson
  Name:  Ted Hopkinson   Title:    Senior Vice President

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY,
 
as a Lender
             
By:
/s/ Peter J. Hallan
  Name:  Peter J. Hallan   Title:    Vice President

 
 
Signature Page
To
South Jersey Industries Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
REVOLVING LOAN NOTE


Charlotte, North Carolina
______________, _____



For value received, South Jersey Industries, Inc., a New Jersey corporation (the
“Borrower”), promises to pay to the order of ___________________________ (the
“Lender”), for the account of its Applicable Lending Office, the principal sum
of   Dollars ($_________), or such lesser amount as shall equal the unpaid
principal amount of each Revolving Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below, on the dates provided in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of this Revolving Loan Note on the dates and at the rate or rates
provided for in the Credit Agreement.  Following the occurrence of an Event of
Default, principal of and, to the extent permitted by law, overdue interest on
the principal amount hereof shall bear interest at the Default Rate.  All
payments of principal and interest under this Revolving Loan Note shall be made
in lawful money of the United States in federal or other immediately available
funds to the Administrative Agent, for the account of the Lender, as set forth
in the Credit Agreement.


The date, amount, type, interest rate and duration of each Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided, that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under this Revolving Loan Note with respect to the
Revolving Loans to be evidenced by this Revolving Loan Note, and each such
recordation or endorsement shall be conclusive and binding absent manifest
error.


This Revolving Loan Note is one of the Notes referred to in the Four-Year
Revolving Credit Agreement, dated as of April 29, 2011 (as the same may be
amended, supplemented or otherwise modified in accordance with its terms at any
time and from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto (including the Lender) and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used and not defined
herein shall have the meanings assigned to them in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Revolving Loan Note or any portion
hereof is collected by law or through an attorney at law, to pay all reasonable
costs of collection, including, without limitation, reasonable attorneys’ fees,
to the extent expressly provided for in the Credit Agreement.


This Revolving Loan Note shall be construed in accordance with and governed by
the law of the State of New York.


IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.



 
South Jersey Industries, Inc.
                   
By:
     
      
Name:    
       
Title:            
(SEAL)
 

 
 
A-1-1

--------------------------------------------------------------------------------

 


Revolving Loan Note (cont’d)
REVOLVING LOANS AND PREPAYMENTS OF PRINCIPAL


Date
Type of Revolving Loan
Interest Rate
 Amount of Revolving Loan
Amount of Principal Prepaid
Length of Interest Period
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
A-1-2

--------------------------------------------------------------------------------

 

EXHIBIT A-2


SWINGLINE NOTE


Charlotte, North Carolina
____________, _____



For value received, South Jersey Industries, Inc., a New Jersey corporation (the
“Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”), for the account of its Applicable Lending
Office, the principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000), or
such lesser amount as shall equal the unpaid principal amount of each Swingline
Loan made by the Swingline Lender to the Borrower pursuant to the Credit
Agreement referred to below, on the dates provided in the Credit Agreement.  The
Borrower promises to pay interest on the unpaid principal amount of this
Swingline Note on the dates and at the rate or rates provided for in the Credit
Agreement.  Following the occurrence of an Event of Default, principal of and,
to the extent permitted by law, overdue interest on the principal amount hereof
shall bear interest at the Default Rate.  All payments of principal and interest
under this Swingline Note shall be made in lawful money of the United States in
federal or other immediately available funds to the Administrative Agent, for
the account of the Swingline Lender, as set forth in the Credit Agreement.


The date, amount, type, interest rate and duration of each Interest Period (if
applicable) of the Swingline Loan made by the Swingline Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Swingline Lender on its books; provided, that the failure of the Swingline
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
this Swingline Note with respect to the Swingline Loan to be evidenced by this
Swingline Note, and each such recordation or endorsement shall be conclusive and
binding absent manifest error.


This Swingline Note is one of the Notes referred to in the Four-Year Revolving
Credit Agreement, dated as of April 29, 2011 (as the same may be amended,
supplemented or otherwise modified in accordance with its terms at any time and
from time to time, the “Credit Agreement”), among the Borrower, the lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Swingline Note or any portion hereof
is collected by law or through an attorney at law, to pay all reasonable costs
of collection, including, without limitation, reasonable attorneys’ fees, to the
extent expressly provided for in the Credit Agreement.


This Swingline Note shall be construed in accordance with and governed by the
law of the State of New York.


IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.



 
South Jersey Industries, Inc.
                   
By:
        Name:    
       
Title:            
(SEAL)
 


 
A-2-1

--------------------------------------------------------------------------------

 

Swingline Note (cont’d)
SWINGLINE LOANS AND PREPAYMENTS OF PRINCIPAL


Date
Amount of Swingline Loan
Interest Rate
Amount of Principal Prepaid
Length of Interest Period (if any)
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
A-2-2

--------------------------------------------------------------------------------

 

EXHIBIT B
NOTICE OF BORROWING


[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Borrowing is given under and pursuant to Section 2.03(a)(i) of
the Four- Year Revolving Credit Agreement, dated as of April 29, 2011 (as the
same may be amended, supplemented or otherwise modified in accordance with its
terms at any time and from time to time, the “Credit Agreement”), by and among
South Jersey Industries, Inc., a New Jersey corporation (the “Borrower”), the
lenders parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used and not defined herein shall have
the meanings assigned to them in the Credit Agreement.


 
1.
The date of the Revolving Loan in connection with which this Notice of Borrowing
is given shall be ______________________________.



 
2.
The Type of Revolving Loan shall be a [Base Rate /or/ LIBOR Rate] Loan.



 
3.
The aggregate amount of such Revolving Loan shall be $___________________.  In
the case of a Revolving Loan comprising LIBOR Rate Loans the initial Interest
Period is: [fourteen (14) days /or/ one (1) month /or/ two (2) months /or/ three
(3) months /or/ six (6) months.



The Borrower hereby represents and warrants that on the date the Revolving Loan
requested hereunder is made (both before and after giving effect to the making
of the Revolving Loan and after giving effect to the application, directly or
indirectly, of the proceeds of the Revolving Loan):


(i)            The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality, which shall be true and
correct); and


(ii)           No event has occurred and is continuing, or would result from the
Revolving Loan or the application of the proceeds thereof, which constitutes a
Default or an Event of Default.
 
 
B-2-1

--------------------------------------------------------------------------------

 

Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and (ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date of any Revolving Loan hereunder, that on the date of
such Revolving Loan, the above statements are true.


IN WITNESS WHEREOF, the Borrower has caused this Notice of Borrowing to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
________________________, 20___.
 

 
South Jersey Industries, Inc.
                   
By:
       
Name:
     
Title:
 


 
B-2-2

--------------------------------------------------------------------------------

 

EXHIBIT C


NOTICE OF SWINGLINE BORROWING


[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Swingline Borrowing is given under and pursuant to Section
2.03(a)(ii) of the Four-Year Revolving Credit Agreement, dated as of April 29,
2011 (as the same may be amended, supplemented or otherwise modified in
accordance with its terms at any time and from time to time, the “Credit
Agreement”), by and among South Jersey Industries, Inc., a New Jersey
corporation (the “Borrower”), the lenders parties thereto and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used and not
defined herein shall have the meanings assigned to them in the Credit Agreement.


1.             The date of the Swingline Borrowing in connection with which this
Notice of Swingline Borrowing is given shall be ________________________.


2.             The principal amount of the Swingline Loan requested hereby shall
be $___________________1.


3.             The Swingline Loan requested hereby shall bear interest at a rate
per annum for each day that such Swingline Loan is outstanding at [the LIBOR
Market Index Rate (as determined by the Swingline Lender) plus the Applicable
LIBOR Margin /or/ the Base Rate plus the Applicable Base Rate Margin].


The Borrower hereby represents and warrants that on the date the Swingline
Borrowing requested hereunder is made (both before and after giving effect to
the making of such Swingline Borrowing and after giving effect to the
application, directly or indirectly, of the proceeds of such Swingline
Borrowing):


(i)            The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality, which shall be true and
correct); and


(ii)           No event has occurred and is continuing, or would result from
such Loan or the application of the proceeds thereof, which constitutes a
Default or an Event of Default.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and(ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date of any Swingline Borrowing hereunder, that on the
date of such Swingline Borrowing, the above statements are true.
 
____________________________
1 Not less than $500,000, nor greater than the lesser of (i) the unused
Swingline Commitment, or (ii) the unused Commitments, and, in all circumstances,
in integral multiples of $100,000.
 
 
C-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Notice of Swingline Borrowing
to be executed and delivered and the certification and warranties contained
herein to be made by its duly authorized officer this _______ day of
________________________, 20___.
 

 
South Jersey Industries, Inc.
                   
By:
       
Name:
     
Title:
 

 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
NOTICE OF ACCOUNT DESIGNATION


[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you by South Jersey
Industries, Inc., a New Jersey corporation (the “Borrower”), under Section
2.03(d) of the Four-Year Revolving Credit Agreement, dated as of April 29, 2011
(as the same may be amended, supplemented or otherwise modified in accordance
with its terms at any time and from time to time, the “Credit Agreement”), by
and among the Borrower, the lenders parties thereto and Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


1.             The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account(s):
____________________________
ABA Routing Number: __________
Account Number: ______________


2.             This authorization shall remain in effect until revoked or until
a subsequent Notice of Account Designation is provided to the Administrative
Agent.


3.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

 
D-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.





 
South Jersey Industries, Inc.
                   
By:
     
Name:
     
Title:
   


 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT E
NOTICE OF CONVERSION/CONTINUATION


[Date]


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.13 of the Credit Agreement dated as of April 29,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among South Jersey Industries, Inc., a New
Jersey corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.


1.            The Loan to which this Notice relates is a Revolving Credit Loan.


2.            This Notice is submitted for the purpose of:  (Check one and
complete applicable information in accordance with the Credit Agreement.)


 
o
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The principal amount of such Loan to be converted is $_______________.



 
(c)
The requested effective date of the conversion of such Loan is _______________.



 
(d)
The requested Interest Period applicable to the converted Loan is
_______________.



 
o
Converting a portion of LIBOR Rate Loan into a Base Rate Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be converted is $_______________.



 
(d)
The requested effective date of the conversion of such Loan is _______________.



 
o
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be continued is $_______________.



 
(d)
The requested effective date of the continuation of such Loan is
_______________.



 
(e)
The requested Interest Period applicable to the continued Loan is
_______________.


 
E-1

--------------------------------------------------------------------------------

 
 
3.             The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.


4.             All of the conditions applicable to the conversion or
continuation of the Loan requested herein as set forth in the Credit Agreement
have been satisfied or waived as of the date hereof and will remain satisfied or
waived to the date of such conversion or continuation.


5.             Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

 
E-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned [have] [has] executed this Notice of
Conversion/Continuation as of the day and year first written above.





 
South Jersey Industries, Inc.
             
By:
   
Name:
   
Title:
 


 
E-3

--------------------------------------------------------------------------------

 

EXHIBIT F
FORM OF OPINION OF BORROWER’S COUNSEL


[Date]




Wells Fargo Bank, National Association,
as Administrative Agent
301 S. College Street, TW15
Charlotte, NC 28288
MAC:  D1053-150
]


The Lenders listed on Schedule I attached hereto
which are parties to the Credit Agreement on the
date hereof


Ladies and Gentlemen:




We have acted as counsel to South Jersey Industries, Inc., a New Jersey
corporation (the “Company”), in connection with that certain Four-Year Revolving
Credit Agreement (the “Credit Agreement”) dated as of April 29, 2011 among the
Company, the financial institutions listed therein as Lenders (the “Lenders”)
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Agent”).  This opinion is rendered to you at the request of the Company in
compliance with Section 4.01(k) of the Credit Agreement.  Capitalized terms used
but not defined herein which are defined in the Credit Agreement shall have the
meanings given to them in the Credit Agreement.


In rendering the opinions set forth herein, we have examined the following
documents all dated as of the date hereof unless otherwise indicated:


 
(i)
The Credit Agreement; and



 
(ii)
The Notes delivered pursuant thereto.



The documents referred to in clauses (i) and (ii) are collectively referred to
as the “Loan Documents.”


We have also reviewed the following documents and materials: (a) the Certificate
of Incorporation and Bylaws of the Company; (b) resolutions of the Board of
Directors of the Company authorizing the actions required to be taken in
connection with the transactions contemplated by the Loan Documents; (c) a good
standing certificate issued by the Secretary of State of New Jersey; and (d)
such other documents and certificates as we have deemed necessary or appropriate
as a basis for the opinions set forth herein.


On the basis of the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth below, we are
of the opinion that:


(1)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of New Jersey and has all
corporate power and corporate authority to carry on its business as now
conducted.


(2)           Each Loan Document is a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.


(3)           The execution, delivery and performance by the Company of the Loan
Documents are within the Company’s corporate powers, have been duly authorized
by all necessary corporate action on the part of the Company and, to our
knowledge, do not require the consent or approval of any trustee or holder of
any Indebtedness or other obligation of the Company.

 
F-1

--------------------------------------------------------------------------------

 

(4)           Neither the execution, delivery or performance by the Company of
the Loan Documents nor the consummation by the Company of the transactions
contemplated thereby, nor compliance by the Company with the provisions thereof,
conflicts or will conflict with, or results or will result in a breach or
contravention of any of the provisions of the Company’s Certificate of
Incorporation or Bylaws or any present federal law or law of the State of New
Jersey binding on the Company, or any indenture, mortgage, lease or any other
agreement or instrument known to us to which it or any of its Subsidiaries is
party or by which its property or the property of any of its Subsidiaries is
bound, or results or will result in the creation or imposition of any Lien
(other than liens expressly permitted by the Credit Agreement) upon any of its
property or the property of any of its Subsidiaries.


(5)           No Governmental Action related to energy, public utilities, the
environment or health and safety matters is required in connection with the
execution, delivery or performance by the Company of, or the consummation by the
Company of the transactions contemplated by, the Loan Documents.


(6)           Except as set forth in the Disclosure Documents, to our knowledge
there is no pending or threatened action, investigation or proceeding before any
court, governmental agency or arbitrator against or affecting the Company or any
of its Subsidiaries which (a) purports to affect the legality, validity or
enforceability of the Loan Documents or (b)(i) is reasonably likely to result in
a material adverse change to the Company and its Subsidiaries, taken as a whole,
or (ii) is reasonably likely to cause a material impairment to the ability of
the Company to perform any of its Obligations under the Loan Documents.


(7)           The Company is not an “investment company” or a company
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.


The opinions expressed herein are also subject to the following assumptions,
limitations, qualifications and exceptions:


(a)           As to questions of fact, we have relied upon the accuracy and
validity of the representations and warranties of the Company in the Loan
Documents and have assumed the accuracy and validity of all records furnished to
us by the Company and the certificates from various public officials, and,
except as expressly noted herein, we have not made any independent investigation
or verification of such matters and no inference as to our knowledge of the
existence or absence of those facts should be drawn from our representation of
the Company.  In rendering the opinion expressed in paragraph 1 above, as to
corporate existence and good standing, we have relied solely upon a certificate
from the Treasurer of the State of New Jersey.


(b)           We have assumed the genuineness of all signatures (other than
those of the Company on the Loan Documents), the authenticity of all documents
submitted to us as originals, the conformity with originals of all documents
submitted to us as copies, the authenticity of certificates of public officials
and the due authorization, execution, delivery and performance of all documents
by all parties thereto (except the due authorization, execution and delivery by
the Company of the Loan Documents).


(c)           We have assumed that any action taken by the Lenders and the
Administrative Agent in connection with the performance or enforcement of the
Loan Documents will be lawful, commercially reasonable and taken in good faith,
that the Lenders and the Administrative Agent will seek to enforce their rights
only in circumstances and in a manner in which it is equitable and commercially
reasonable to do so or otherwise in accordance with applicable law.  We have
assumed that the other parties to the Loan Documents have the legal right,
capacity and power to enter into, enforce and perform all of their respective
obligations under such documents.  Furthermore, we have assumed that the Loan
Documents to which the Lenders or the Administrative Agent are signatories have
been duly authorized by, and are valid and binding upon, the Lenders and the
Administrative Agent and enforceable against the Lenders and the Administrative
Agent in accordance with their respective terms.


(d)           Our opinions are subject to the effect on enforceability of
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally.


(e)           Our opinions are subject to limitations on enforceability imposed
by general principles of equity, regardless of whether enforcement is considered
in proceedings at law or in equity, and the discretion of the court before which
any proceeding therefor may be brought.

 
F-2

--------------------------------------------------------------------------------

 

(f)            Rights to indemnity may be limited by federal or state securities
laws or public policy.


(g)           The enforceability of provisions imposing penalties, forfeitures,
late payment fees or an increase in interest rate upon delinquency in payment or
the occurrence of a default may be limited in certain circumstances.


(h)           Enforceability of any provision requiring the payment of
attorneys’ fees may be subject to a court determination that such fees are
reasonable.


(i)            Certain rights, remedies and waivers contained in the Loan
Documents may be rendered ineffective or may be limited by applicable law or
judicial decisions governing such provisions.


(j)            We express no opinion herein on the enforceability of any
provision relating to setoff, choice of law, consent to jurisdiction, service of
process or waiver of trial by jury or which require that provisions of the Loan
Documents may be amended or waived only in writing or pursuant to which the
Company is asked to waive rights granted to it under applicable law or which
purports to exculpate any party from its own negligent acts or limit any party
from certain liabilities.  We bring your attention to the fact that, under
applicable law, the Administrative Agent and the Lenders may be required to act
in good faith and in a commercially reasonable manner in exercising any of their
respective rights or remedies under the Loan Documents.


(k)           Our opinions set forth in paragraphs 4 and 5 above are based upon
our consideration of only those laws, statutes, rules and regulations which, in
our experience, are normally applicable to transactions of the sort contemplated
by the Loan Documents.


(l)            Whenever a statement herein is qualified by the phrase “to our
knowledge” or a similar statement, it is intended to indicate that, during the
course of our representation of the Company, no information that would give us
current actual knowledge of the inaccuracy of such statement has come to the
attention of the attorneys in this Firm who have rendered legal service in
connection with our representation of the Company described in the introductory
paragraph of this letter.  However, we have not undertaken an independent
investigation or review to determine the accuracy of any such statement, and any
limited inquiry undertaken by us during the preparation of this letter should
not be regarded as such an investigation or review.  No inference as to our
knowledge of any matters bearing on the accuracy of such statement should be
drawn from the fact of our representation of the Company.


Our opinion is restricted to laws of the State of New Jersey and the federal
laws of the United States.  In rendering the opinion set forth in paragraph 2,
we have assumed, without an independent investigation, that the substantive laws
of the State of New York purporting to govern the Loan Documents are the same as
those of the State of New Jersey, and we express no opinion as to whether such
assumption is reasonable or correct.


We are not expressing any opinion as to the effect of compliance by any Lender
with any state or federal laws or regulations applicable to the transactions
contemplated by the Credit Agreement because of the nature of any of its
businesses.


This opinion is limited to the specific issues addressed herein and is limited
in all respects to laws and interpretations thereof existing on the date
hereof.  We do not assume any obligation to update or supplement this opinion to
reflect, or otherwise advise you of, any facts or circumstances which may
hereafter come to our attention or any changes in facts, circumstances or law
which may hereafter occur.


This opinion is furnished solely for your benefit in connection with matters
relating to the Credit Agreement and may not be used or relied upon by any other
person or for any other purpose without our prior written except that a copy of
this opinion letter may be delivered by you to any person who becomes a Lender
or a Participant pursuant to the provisions of the Loan Documents as if it had
been delivered to them on the date of this opinion.
 

  Respectfully submitted,              

 
 
F-3

--------------------------------------------------------------------------------

 

EXHIBIT G
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees] hereunder are several and not joint.]  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] each Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignees hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”).  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.
Assignor:
 
[INSERT NAME OF ASSIGNOR]
       
2.
Assignee(s):
 
See Schedules attached hereto
       
3.
Borrower:
 
South Jersey Industries, Inc.
       
4.
Administrative Agent:
 
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
       
5.
Credit Agreement:
 
The Four-Year Revolving Credit Agreement dated as of April 29, 2011 among South
Jersey Industries, Inc., as Borrower, the Lenders parties thereto, as Lenders,
and Wells Fargo Bank, National Association, as Issuing Lender, Swingline Lender,
and Administrative Agent and Bank of America, N.A., JP Morgan Chase Bank, N.A.,
and PNC Bank, National Association, as Co-Syndication Agents (as amended,
restated, supplemented or otherwise modified)
       
6.
 Assigned Interest:
 
See Schedules attached hereto
       
[7.
Trade Date:
 
______________]1


[Remainder of Page Intentionally Left Blank]
 
___________________________
1  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
G-1

--------------------------------------------------------------------------------

 


Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



  ASSIGNOR     [NAME OF ASSIGNOR]                     By:        
Title:
            ASSIGNEES             See Schedules attached hereto  

 
 
 

--------------------------------------------------------------------------------

 


[Consented to and]3 Accepted:



WELLS FARGO BANK, NATIONAL ASSOCIATION,  as Administrative Agent              
By      
Title:
              [Consented to:2         SOUTH JERSEY INDUSTRIES, INC.            
By      
Title:
 

 
_____________________________
1
To be added only if the consent of the Administrative Agent  and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.

2
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
G-4

--------------------------------------------------------------------------------

 

SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 

 
 

 
[NAME OF ASSIGNEE]
 
[and is an Affiliate/Approved Fund of [identify Lender]
         
By:
     
   
Title:  




 
G-7

--------------------------------------------------------------------------------

 

ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.             Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse
claim,  (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.09(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.09(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.03 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New Jersey.

 
G-2

--------------------------------------------------------------------------------

 

EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate (“Certificate”) is delivered to you by South Jersey
Industries, Inc., a New Jersey corporation (the “Borrower”), under Section 6.03
of the Four-Year Revolving Credit Agreement dated as of April 29, 2011 (as the
same may be amended, supplemented or otherwise modified in accordance with its
terms at any time and from time to time, the “Credit Agreement”), by and among
the Borrower, the lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).  Capitalized
terms used and not defined herein shall have the meanings assigned to them in
the Credit Agreement.


The undersigned officer of the Borrower, hereby certifies as of the date hereof
that he/she is the ________________ of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent and the Lenders on behalf of the Borrower, and that:


[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 6.03(a) of the Credit
Agreement.]


1.             Attached as Schedule 1 hereto are true and correct copies of [the
Borrower’s appropriately completed Form 10-Q] [(a) the consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of the fiscal quarter ended _________, ___, and (b) the consolidated
and consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter,] and such
statement[s] fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as at such date and the results of operations of the
Borrower and its Consolidated Subsidiaries for the periods ended on such date,
all in accordance with GAAP consistently applied.


-or-


[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 6.03(b) of the Credit
Agreement.]


1.             Attached as Schedule 1 hereto are true and correct copies of (a)
[the Borrower’s appropriately completed Form 10-K] [the annual report for such
fiscal year ending _______, ___, for the Borrower and its Consolidated
Subsidiaries, containing consolidated and consolidating financial statements for
such fiscal year], and (b) certification by, and accompanied by an unqualified
opinion of, independent public accountants, and such statement[s] fairly present
the financial condition of the Borrower and its Consolidated Subsidiaries as at
such date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, all in accordance with GAAP
consistently applied.
 
 
H-1

--------------------------------------------------------------------------------

 

2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and the other Loan Documents and has made, or has caused to be
made under his/her supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.


[select one:]


[3.           To the best of the undersigned’s knowledge, as of the date hereof,
no Default or Event of Default has occurred and is continuing.]


-or-


[3.           The following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]


4.             The following financial covenant analysis as described in Section
6.04 of the Credit Agreement, and other information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.


IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
________________________, 20___.





 
South Jersey Industries, Inc.
                   
By:
     
Name:
     
Title:
   


 
H-2

--------------------------------------------------------------------------------

 

Schedule 2
to the Compliance Certificate


1.             Section 6.04.       Cnsolidated Indebtedness to Consolidated
Total Capitalization:



      Actual
Indebtedness of Borrower and its Subsidiaries
           
(A)
indebtedness for borrowed money:
 
$___________
       
(B)
obligations evidenced by bonds, debentures, notes or other similar instruments:
 
$___________
       
(C)
obligations to pay the deferred purchase price of property or services:
 
$___________
       
(D)
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases:
 
$___________
       
(E)
obligations as lessee under operating leases which have been recorded as
off-balance sheet liabilities:
 
$___________
       
(F)
obligations under Hedging Obligations:
 
$___________
       
(G)
reimbursement obligations (contingent or otherwise) in respect of outstanding
letters of credit:
 
$___________
       
(H)
indebtedness of the type referred to in clauses (A) through (F) above secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any lien or encumbrance on, or security interest
in, property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness:
 
$___________
       
(I)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above, inclusive:
 
$___________
             
Actual
       
(J)
Sum of (A) through (I), inclusive:
 
$___________
       
Consolidated Total Capitalization of Borrower and its Subsidiaries
           
(K)
Total Indebtedness of Borrower and Subsidiaries from line (J) above:
 
$___________
       
(L)
Capital Stock (excluding treasury stock and capital stock subscribed for an
unissued)
 
$___________

 
 
H-3

--------------------------------------------------------------------------------

 
 
(M)
surplus (including earned surplus, capital surplus, translation adjustment and
the balance of the current profit and loss account not transferred to surplus)
accounts of the Borrower and its Consolidated Subsidiaries appearing on a
consolidated balance sheet of the Borrower and its Subsidiaries after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries
 
$___________
       
(N)
Sum of (K) through (M), inclusive:
 
$___________



Consolidated Indebtedness to Consolidated Total Capitalization
 

Ratio of (J) to (N):   _____________         Must not be more than:   0.65

 
Compliant:  ____Yes _____No
 
 
H-4

--------------------------------------------------------------------------------

 

EXHIBIT I
EXTENSION LETTER


[Date]
Wells Fargo Bank, National Association
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attn:  Syndication Agency Services


Ladies and Gentlemen:




This Extension Letter is given under and pursuant to Section 2.18(a) of the
Four-Year Revolving Credit Agreement (as the same may be amended, supplemented
or otherwise modified in accordance with its terms at any time and from time to
time, the “Credit Agreement”) dated as of April 29, 2011, by and among South
Jersey Industries, Inc., a New Jersey corporation, the lenders parties thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


The Borrower requests that the Lenders extend the Stated Termination Date to
__________ ____, 20__, which is one year after the now existing Stated
Termination Date (the “Extension”); provided that such shall only take effect if
Lenders holding at least 51% of the aggregate Commitments as of fifteen days
after the date hereof advise the Administrative Agent as required under Section
2.18(b) of their agreement to participate in the Extension.


Pursuant to Section 2.18(e), the Borrower hereby represents and warrants that on
the date such Extension is effective (both before and after the effectiveness of
such Extension):


(i)           The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality, which shall be true and
correct); and


(ii)           No event has occurred and is continuing, or would result from
such Extension of the Stated Termination Date which constitutes a Default or an
Event of Default.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and (ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date such Extension is effective, that the above
statements are true.


[signature on the following page]
 
 
I-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Extension Letter to be executed
and delivered and the certification and warranties contained herein to be made
by its duly authorized officer this _______ day of ________________________,
20___.





 
South Jersey Industries, Inc.
                   
By:
       
Name:
     
Title:
 

 
 
I-2

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LENDERS AND APPLICABLE LENDING OFFICES,
COMMITMENTS AND
INITIAL COMMITMENT PERCENTAGES



 



Lender and Applicable Lending Office
Commitment
Initial Commitment Percentage
     
Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Telephone:  (704) 590-2706
Facsimile:   (704) 590-2790
 
With a copy of notices to:
301 S. College St., TW15
Charlotte, NC 28288
MAC: D1053-150
Attn: Allison Newman
Telephone: (704) 383-5260
Facsimile:  (704) 383-6647
 
$52,500,000
 
17.5%
Bank of America, N.A
1600 JFK Blvd., Suite 1100
Philadelphia, PA 19103
Attn: Kenneth G. Wood
Telephone:  (267) 675-0209
Facsimile:   (212) 598-8941
 
With a copy of notices to:
1600 JFK Blvd., Suite 1100
Philadelphia, PA 19103
Attn: Sandra Guerrieri
Telephone: (267) 675-0192
Facsimile:  (212) 909-8546
 
$52,500,000
 
17.5%
JPMorgan Chase Bank, N.A.
10 S. Dearborn Street, Floor 9
Chicago, IL 60603
Attn: John Zur
Telephone: (312) 732-1754
Facsimile:   (312) 732-1762
 
With a copy of notices to:
10 S. Dearborn Street, Floor 9
Chicago, IL 60603
Attn: Nancy Barwig
Telephone: (312) 732-1838
Facsimile:  (312) 732-1762
$52,500,000
 
 
17.5%


 
I-1

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association
1600 Market Street
Philadelphia, PA 19103
Attn: Denise D. Killen
Telephone:  (215) 585-5348
Facsimile:   (215) 585-6987
 
With a copy of notices to:
1600 Market Street
Philadelphia, PA 19103
Attn: Katie Mikula
Telephone: (412) 762-2457
 
$52,500,000
 
17.5%
Citizens Bank of Pennsylvania
3025 Chemical Rd., Suite 300
Plymouth Meeting, PA 19462
Attn: Jon H. Sprogell
Telephone:  (610) 941-8403
Facsimile:   (610) 941-4136
 
With a copy of notices to:
525 William Penn Place
Pittsburgh, PA 15219
Attn: Carl S. Tabacjar
Telephone: (412) 867-2432
 
$45,000,000
 
15%
Capital One, N.A.
499 Thornall Street, 11th Floor
Edison, NJ 08837
Attn: Jeffrey Martorana
Telephone:  (732) 767-4111
Facsimile:   (732) 635-0996
 
With a copy of notices to:
499 Thornall Street, 11th Floor
Edison, NJ 08837
Attn: Priti Capoor-Savage
Telephone: (732) 321-4642
Facsimile:  (732) 635-0996
$15,000,000
 
5%


 
I-2

--------------------------------------------------------------------------------

 


TD Bank, N.A.
31 West 52nd Street
New York, NY 10019
Attn: Vijay Prasad
Telephone: (212) 827-7795
Facsimile:  (212) 827-7232
 
With a copy of notices to:
2005 Market Street, 2nd Floor
Philadelphia, PA 19103
Attn: Gary Martz
Telephone: (215) 282-2799
Facsimile:  (215) 282-2476
 
$15,000,000
 
5%
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60603
Attn: Andrew Holtz
Telephone:  (312) 444-4243
Facsimile:   (312) 557-1425
 
With a copy of notices to:
50 South LaSalle Street
Chicago, IL 60603
Attn: Peter Hallan
Telephone: (312) 444-2434
Facsimile:  (312) 557-1425
$15,000,000
 
5%



 
I-3

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
OWNERSHIP



Entity Name
Owner
Ownership Interest
Classification
of Interest
South Jersey
Industries, Inc.
(the “Borrower”)
 
Public
 
100%
Common Equity
Marina Energy LLC
 
Borrower
 
100%
Membership Interest
 
South Jersey Gas Company
 
Borrower
100%
Common Equity
South Jersey
Energy Company
 
Borrower
100%
Common Equity
South Jersey Resources Group, LLC
 
Borrower
 
100%
Membership Interest
 

 
 
II-1

--------------------------------------------------------------------------------

 

SCHEDULE III


EXISTING LETTERS OF CREDIT


LETTER OF CREDIT NO.
ISSUE DATE
EXPIRATION DATE
FACE AMOUNT
BENEFICIARY
SM210115
9/22/2004
6/30/2011
$35,000.00
PJM INTERCONNECTION, L.L.C.
SM204235
7/30/2003
8/31/2011
$75,000.00
ATLANTIC CITY ELECTRIC COMPANY
SM205837
11/21/2003
8/12/2011
$100,000.00
PUBLIC SERVICE ELECTRIC AND GAS CO.
SM216897
11/21/2005
11/30/2011
$4,500,000.00
PJM INTERCONNECTION, L.L.C.
SM218851
3/16/2006
8/1/2011
$16,588,713.00
TD BANK NATIONAL ASSOCIATION
SM227852
9/20/2007
6/30/2011
$803,422.00
ATLANTIC CITY ELECTRIC COMPANY
SM228127
10/4/2007
9/30/2011
$500,000.00
NEW YORK INDEPENDENT SYSTEM
SM229736
1/22/2008
8/1/2011
$250,000.00
STATE OF CONNECTICUT, DEPARTMENT OF PUBLIC UTILITY CONTROL
SM234428
4/6/2009
4/2/2012
$1,050,000.00
PSEG (PUBLIC SERVICE ELECTRIC & GAS
SM234612
4/30/2009
8/1/2011
$1,500,000.00
ISO – NEW ENGLAND INC.
SM234703
5/11/2009
10/31/2011
$250,000.00
NORTHEAST MARYLAND WASTE DISPOSAL
SM235481
9/15/2009
9/2/2011
$15,000,000.00
TALISMAN ENERGY USA INC
SM237664
8/20/2010
8/21/2011
$250,000.00
THE STATE UNIVERSITY OF NEW YORK
SM238246
11/29/2010
8/1/2011
$432,795.00
NEVADA POWER COMPANY and/or SIERRA PACIFIC POWER COMPANY
SM238821
2/24/2011
8/1/2011
$10,000,000.00
SUMITOMO MITSUI BANKING CORPORATION
SM238884
3/8/2011
8/1/2011
$5,817,116.00
CATERPILLAR FINANCIAL SERVICES
SM239060
4/13/2011
8/1/2011
$25,000.00
PPL ELECTRIC UTILITIES CORPORATION
SM418226
9/20/2001
8/1/2011
$20,295,890.41
TD BANK NATIONAL ASSOCIATION
SM418227
9/20/2001
8/1/2011
$25,462,328.77
TD BANK NATIONAL ASSOCIATION





--------------------------------------------------------------------------------